Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this "Agreement") is dated as of August 5,
2016, by and among The Bancorp, Inc., a Delaware corporation (the "Company") and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a "Purchaser" and collectively, the "Purchasers").
 
RECITALS
 
A.            The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the "Securities
Act"), and Rule 506 of Regulation D ("Regulation D") as promulgated by the
United States Securities and Exchange Commission (the "Commission") under the
Securities Act.
 
B.            Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, $1.00 par value
per share, of the Company (the "Common Stock"), set forth on the relevant line
below such Purchaser's name on the signature page of this Agreement (which
aggregate amount for all Purchasers together shall be 7,560,000 shares of Common
Stock) and (ii) that aggregate number of shares of mandatorily convertible
preferred stock, $0.01 par value per share, of the Company (the "Preferred
Stock"), set forth on the relevant line below such Purchaser's name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 40,000 shares of Preferred Stock).  The Common Stock and the
Preferred Stock shall collectively be referred to herein as the "Shares".
 
C.            The Company has engaged Piper Jaffray & Co. as its exclusive
placement agent (the "Placement Agent") for the offering of the Shares.
 
D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
"Registration Rights Agreement"), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Common Stock and the shares of Common Stock into which the Preferred Stock is
convertible (the "Conversion Shares") under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 

--------------------------------------------------------------------------------

 
ARTICLE I

DEFINITIONS
 
1.1        Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
"Action" means any Proceeding or notice of violation pending or, to the
Company's Knowledge, threatened against the Company, any Subsidiary or any of
their respective properties or any officer, director or employee of the Company
or any Subsidiary acting in his or her capacity as an officer, director or
employee before or by any federal, state, county, local or foreign court,
arbitrator, governmental or administrative agency, regulatory authority, stock
market, stock exchange or trading facility.
 
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
 
"Agency" has the meaning set forth in Section 3.1(qq).
 
"Agreement" has the meaning set forth in the Preamble.
 
"The Bancorp Bank" means The Bancorp Bank, a wholly-owned subsidiary of the
Company.
 
"Bank Regulatory Authorities" has the meaning set forth in Section 3.1(b)(ii).
 
"Bank" has the meaning set forth in Section 3.1(b)(ii).
 
"BHC Act" has the meaning set forth in Section 3.1(b)(ii).
 
"BHC Act Control" has the meaning set forth in Section 3.1(ww).
 
"Board" has the meaning set forth in Section 2.2(a)(v).
 
"Burdensome Condition" has the meaning set forth in Section 5.1(j).
 
"Business Day" means a day, other than a Saturday or Sunday, on which banks in
the State of Delaware are open for the general transaction of business.
 
"Castle Creek Side Letter" means the letter agreement in the form attached
hereto as Exhibit F, dated as of the Closing Date, between the Company and
Castle Creek Capital Partners VI, L.P.
 


2

--------------------------------------------------------------------------------

 
"Certificate of Designation" means the Certificate of Designation to be filed
prior to the Closing by the Company with the Delaware Secretary of State, in the
form of Exhibit G attached hereto.
 
"CIBC Act" means the Change in Bank Control Act of 1978, as amended.
 
"Closing" means the closing of the purchase and sale of the Shares pursuant to
this Agreement.
 
"Closing Date" means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 5.1 and 5.2 hereof are satisfied or waived, as
the case may be, or such other date as the parties may agree.
 
"Code" has the meaning set forth in Section 3.1(ss).
 
"Commission" has the meaning set forth in the Recitals.
 
"Common Stock" has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
 
"Common Stock Purchase Price" means $4.50 per share of Common Stock.
 
"Company" has the meaning set forth in the Preamble.
 
"Company Counsel" means Ledgewood, P.C.
 
"Company Deliverables" has the meaning set forth in Section 2.2(a).
 
"Company Reports" has the meaning set forth in Section 3.1(mm).
 
"Company's Knowledge" means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the present, actual knowledge,
after reasonable inquiry, of the Chief Executive Officer, Chief Financial
Officer, Chief Risk Officer, Chief Operating Officer and Chief Credit Officer of
the Company.
 
"Control" (including the terms "controlling", "controlled by" or "under common
control with") means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
"Covered Person" has the meaning set forth in Section 3.1(yy).
 
"Delaware Courts" means the state and federal courts sitting in the State of
Delaware.
 
"Disclosure Materials" has the meaning set forth in Section 3.1(h).
 
"Disqualification Event" has the meaning set forth in Section 3.1(yy).
 
 
3

--------------------------------------------------------------------------------

 
"DTC" means The Depository Trust Company.
 
"Effective Date" means the date on which the initial Registration Statement
required by Section 2.02(a) of the Registration Rights Agreement is first
declared effective by the Commission.
 
"Environmental Laws" has the meaning set forth in Section 3.1(l).
 
"ERISA" has the meaning set forth in Section 3.1(ss).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
"FDIC" has the meaning set forth in Section 3.1(b)(ii).
 
"Federal Reserve" has the meaning set forth in Section 3.1(b)(ii).
 
"GAAP" means U.S. generally accepted accounting principles, as applied by the
Company on a consistent basis.
 
"Indemnified Person" has the meaning set forth in Section 4.8(e).
 
"Indemnifying Person" has the meaning set forth in Section 4.8(e).
 
"Insurer" has the meaning set forth in Section 3.1(qq).
 
"Intellectual Property" has the meaning set forth in Section 3.1(r).
 
"Lien" means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right mortgage, deed of trust, pledge, conditional
sale agreement, restriction on transfer or other restrictions of any kind.
 
"Loan Investor" has the meaning set forth in Section 3.1(qq).
 
"Losses" has the meaning set forth in Section 4.8(a).
 
"Material Adverse Effect" means any event, circumstance, change or occurrence
that has had or would reasonably be expected to have, individually or in the
aggregate, (a) a material and adverse effect on the legality, validity or
enforceability of any Transaction Document, (b) a material and adverse effect on
the results of operations, assets, properties, business or financial condition
of the Company and the Subsidiaries, taken as a whole, or (c) any adverse
impairment to the Company's ability to perform in any material respect on a
timely basis its obligations under any Transaction Document; provided, that in
determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: changes, after
the date hereof, in applicable laws, rules and regulations or interpretations,
applications or implementation thereof by any governmental entity, and with
respect to (b) above, (i) changes, after the date hereof, in GAAP or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (ii) changes, after the date hereof, in applicable
laws, rules and regulations or interpretations, applications or implementation
thereof by any governmental entity, (iii) actions or omissions of the Company
expressly required by the terms of this Agreement or the Registration Rights
Agreement or taken with the prior written consent of an affected Purchaser,
(iv) changes in the market price or trading volumes of the Common Stock (but not
the underlying causes of such changes), (v) changes in general economic
conditions affecting banks and bank holding companies generally, (vi) changes in
global or national political conditions, including the outbreak or escalation of
war or acts of terrorism, and (vii) the public disclosure of this Agreement or
the transactions contemplated hereby; except, with respect to clauses (i), (ii),
(iv), (v) and (vi), to the extent that the effects of such changes have a
materially disproportionate effect on the Company and its Subsidiaries, taken as
a whole, relative to other similarly situated banks, savings associations or
their holding companies generally.
 
 
4

--------------------------------------------------------------------------------

 
"Material Contract" means any contract of the Company that was, or was required
to be, filed as an exhibit pursuant to Item 601 of Regulation S‑K.
 
"Material Permits" has the meaning set forth in Section 3.1(p).
 
"Money Laundering Laws" has the meaning set forth in Section 3.1(jj).
 
"OFAC" has the meaning set forth in Section 3.1(ii).
 
"OREO Properties" has the meaning set forth in Section 3.1(l).
 
"Outside Date" means the fifteenth (15th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.
 
"Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
"Pilgrims & Indians Side Letter" means the letter agreement in the form attached
hereto as Exhibit H, dated as of the Closing Date, between the Company and
Pilgrims & Indians Capital, LLC.
 
"Placement Agent" has the meaning set forth in the Recitals.
 
"Preferred Stock Purchase Price" means $1,000 per share of Preferred Stock.
 
"Press Release" has the meaning set forth in Section 4.6.
 
"Principal Trading Market" means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.
 
 
5

--------------------------------------------------------------------------------

 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Purchaser" has the meaning set forth in the Preamble.
 
"Purchaser Deliverables" has the meaning set forth in Section 2.2(b).
 
"Registration Rights Agreement" has the meaning set forth in the Recitals.
 
"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
"Regulation D" has the meaning set forth in the Recitals.
 
"Regulatory Restriction" has the meaning set forth in Section 3.1(oo).
 
"Required Approvals" has the meaning set forth in Section 3.1(e).
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"SEC Reports" has the meaning set forth in Section 3.1(h).
 
"Secretary's Certificate" has the meaning set forth in Section 2.2(a)(v).
 
"Securities Act" has the meaning set forth in the Recitals.
 
"Shares" has the meaning set forth in the Recitals.
 
"Solicitor" has the meaning set forth in Section 3.1(yy).
 
"Subscription Agreement" means the Subscription Agreement in the form attached
hereto as Exhibit I among the Company and the Company officers and directors
named therein.
 
"Subscription Amount" means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser's
signature page to this Agreement next to the heading "Aggregate Purchase Price
(Subscription Amount)".
 
"Subsidiary" has the meaning set forth in Section 3.1(a).
 
"Trading Day" means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market or (ii) if the Common Stock is not quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over‑the‑counter market as reported in the "pink sheets" by OTC Markets Group
Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.
 
 
6

--------------------------------------------------------------------------------

 
"Trading Market" means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
 
"Transaction Documents" means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, and any other documents or
agreements executed or delivered in connection with the transactions
contemplated hereunder.
 
"Transfer Agent" means American Stock Transfer & Trust Company, LLC, or any
successor transfer agent for the Company.
 
ARTICLE II

PURCHASE AND SALE
 
2.1         Closing.
 
(a)            Purchase of Shares.  Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, (i) the number of shares of Common Stock set forth on the relevant
line below such Purchaser's name on the signature page of this Agreement at a
price per share equal to the Common Stock Purchase Price, and (ii) the number of
shares of Preferred Stock set forth on the relevant line below such Purchaser's
name on the signature page of this Agreement at a price per share equal to the
Preferred Stock Purchase Price. Notwithstanding anything to the contrary set
forth herein, at the Closing, each Purchaser's aggregate Subscription Amount
(for both Common Stock and Preferred Stock) shall be allocated among the Common
Stock and Preferred Stock in the same ratio as each other Purchaser.
 
(b)            Closing.  The Closing of the purchase and sale of the Shares
shall take place at the offices of Company Counsel, on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.
 
(c)            Form of Payment.  Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on the Closing Date, (1) the Company shall
deliver to each Purchaser (or its designated custodian per its delivery
instructions) one or more stock certificates (facsimile or ".pdf" copies of such
certificates shall suffice for purposes of Closing with the original stock
certificates to be delivered within five (5) Business Days of the Closing Date),
evidencing the number of Shares set forth on such Purchaser's signature page to
this Agreement (or, if the Company and such Purchaser agree, the Company shall
cause to be made a book-entry record through the Transfer Agent representing the
Shares registered in the name of such Purchaser) and (2) upon receipt thereof,
each Purchaser shall wire its Subscription Amount, in United States dollars and
in immediately available funds, in accordance with the Company's written wire
transfer instructions.  Notwithstanding anything herein to the contrary, no
Purchaser advised by Wellington Management Company LLP (each, a "Wellington
Purchaser") shall be required to send its payment for the Shares being purchased
by it until it (or its designated custodian per its delivery instructions)
confirms receipt of the physical certificate(s) representing such Shares.
 
 
7

--------------------------------------------------------------------------------

 
2.2          Closing Deliveries.
 
(a)            On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the "Company
Deliverables"):
 
(i)            this Agreement, duly executed by the Company;
 
(ii)            one or more stock certificates (facsimile or ".pdf" copies of
such certificates shall suffice for purposes of Closing with the original stock
certificates to be delivered within five (5) Business Days of the Closing Date),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser or its nominee (per its instructions), or the
Transfer Agent will mail to the Purchaser, within two (2) days after the Closing
Date, a written statement evidencing the Purchaser's book-entry ownership of the
purchased Shares; provided, however, that each Wellington Purchaser (or its
designated custodian per its delivery instructions) must be in receipt of the
physical stock certificates evidencing the Shares Subscribed for by such
Wellington Purchaser;
 
(iii)            a legal opinion of Company Counsel, dated as of the Closing
Date and substantially in the form attached hereto as Exhibit C, executed by
Company Counsel and addressed to the Purchasers;
 
(iv)            the Registration Rights Agreement, duly executed by the Company;
 
(v)            a certificate of the Secretary of the Company, in the form
attached hereto as Exhibit D (the "Secretary's Certificate"), dated as of the
Closing Date, (A) certifying the resolutions adopted by the Board of Directors
of the Company (the "Board") or a duly authorized committee thereof approving
the transactions contemplated by this Agreement and the other Transaction
Documents and the issuance of the Shares, (B) certifying the current versions of
the articles of incorporation, as amended, and bylaws, as amended, of the
Company and (C) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company;
 
(vi)            evidence from the Secretary of State of the State of Delaware
that the Certificate of Designation has been filed with the Secretary of State
of the State of Delaware as of the Closing Date;
 
(vii)            a certificate of good standing for each of the Company and Bank
from the Secretary of State of the State of Delaware dated within 5 business
days of the Closing Date; and
 
 
8

--------------------------------------------------------------------------------

 
(viii)            a certificate of the Chief Executive Officer of the Company,
in the form attached hereto as Exhibit E, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
5.1(b).
 
(b)            On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the "Purchaser Deliverables"):
 
(i)            this Agreement, duly executed by such Purchaser;
 
(ii)            its Subscription Amount, in U.S. dollars and in immediately
available funds, by wire transfer in accordance with the Company's written
instructions;
 
(iii)            the Registration Rights Agreement, duly executed by such
Purchaser; and
 
(iv)            a fully completed and duly executed Accredited Investor
Questionnaire reasonably satisfactory to the Company in the form attached hereto
as Exhibit B.
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  The Company hereby
represents and warrants as of the date of this Agreement and as of the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date and qualified as set forth on the
Disclosure Schedules attached to this Agreement), to each of the Purchasers
that:
 
(a)            Subsidiaries.  The Company has no direct or indirect material
subsidiaries, including any entity in which the Company, directly or indirectly,
owns 50% or more of the outstanding capital stock or otherwise has Control over
such entity except (i) as set forth in Exhibit 21 to the Company's Annual Report
on Form 10-K for the year ended December 31, 2015, as filed with the Commission
on March 15, 2016, and (ii) TBBK Direct Leasing, LLC, a Delaware limited
liability company (collectively the "Subsidiaries").  The Company owns, directly
or indirectly, all of the capital stock (except for any preferred securities
issued by Subsidiaries that are trusts) or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non‑assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b)            Organization and Qualification; Bank Regulations.
 
(i)            The Company and each of its Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective articles of incorporation, charter, bylaws or other
organizational documents.  The Company and each of its Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
has not had and would not reasonably be expected to have a Material Adverse
Effect.
 
9

--------------------------------------------------------------------------------

(ii)            The Company is duly registered as a financial holding company
under the Bank Holding Company Act of 1956, as amended (the "BHC Act").  The
Bancorp Bank, a wholly-owned subsidiary of the Company (the "Bank") is the
Company's only Subsidiary depository institution.  The Bank holds the requisite
authority from the Delaware Office of the State Bank Commission (the "Delaware
Division") to do business as a Delaware state‑chartered banking corporation
under the laws of the State of Delaware.  Each of the Company and the Bank is in
compliance with all applicable laws administered by the Board of Governors of
the Federal Reserve System (the "Federal Reserve"), the Federal Deposit
Insurance Corporation (the "FDIC"), the Delaware Division (as applicable) and
any other foreign, federal or state bank regulatory authorities (together with
the Delaware Division, the Federal Reserve and the FDIC, the "Bank Regulatory
Authorities") with jurisdiction over the Company and its Subsidiaries, except
for (A) any noncompliance set forth or discussed in the SEC Reports, or (B) any
noncompliance that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.  The deposit accounts
of the Bank are insured up to applicable limits by the FDIC, and all premiums
and assessments required to be paid in connection therewith have been paid when
due.
 
(iii)            Neither the Company nor any Subsidiary is in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, note, lease
or other agreement or instrument to which it is a party or by which it is bound
or to which any of its property or assets is subject, except for such defaults
that would not result in a Material Adverse Effect.
 
(c)            Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Shares in accordance with the terms
hereof.  The Company's execution and delivery of each of the Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
or its shareholders in connection therewith.  Each of the Transaction Documents
has been (or upon delivery will have been) duly executed by the Company and is,
or when delivered in accordance with the terms hereof or thereof, will (assuming
due authorization, execution, and delivery thereof by the other parties thereto)
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.  There are no shareholder
agreements, voting agreements, voting trust agreements or similar agreements
with respect to the Company's capital stock to which the Company is a party or,
to the Company's Knowledge, between or among any of the Company's shareholders.
 
10

--------------------------------------------------------------------------------

(d)            No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby or thereby (including, without limitation, the
issuance of the Shares) do not and will not (i) conflict with or violate any
provisions of the Company's or any Subsidiary's articles of incorporation,
charter or bylaws or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract or any other contract of the
Company that is material to the Company in amount or significance, or
(iii) subject to receipt of the Required Approvals, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and the rules and
regulations thereunder, assuming the correctness of the representations and
warranties made by the Purchasers herein, or of any self‑regulatory organization
to which the Company or its securities are subject, including the Principal
Trading Market), or by which any property or asset of the Company or any
Subsidiary is bound or affected, except in the case of clauses (ii) and (iii)
such as would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(e)            Filings, Consents and Approvals.  Neither the Company nor the
Bank nor any of the Subsidiaries is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self‑regulatory organization (including the Principal
Trading Market) or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Shares), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the Commission under Regulation D,
(iv) the filings required in accordance with Section 4.6 of this Agreement; (v)
the filing of any requisite notices to the Principal Trading Market, if
applicable, regarding the issuance and sale of the Shares hereunder; (vi) except
as disclosed on Schedule 3.1(e) hereto, the filing of any applicable notices
and/or applications to or the receipt of any applicable consents or
non-objections from the state or federal bank regulatory authorities that govern
the Company or the Bank; and (vii) those that have been made or obtained prior
to the date of this Agreement (collectively, the "Required Approvals").  The
Company is unaware of any facts or circumstances relating to the Company or its
Subsidiaries which would be likely to prevent the Company from obtaining or
effecting any of the foregoing in a timely manner.
 
11

--------------------------------------------------------------------------------

(f)            Issuance of the Shares.  The issuance of the Shares has been duly
authorized and the Shares, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
non‑assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws and any Liens created by a
Purchaser, and shall not be subject to preemptive or similar rights that have
not been waived.  Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Shares will be issued in compliance with
all applicable federal and state securities laws.  The issuance of the
Conversion Shares upon conversion of the Preferred Stock has been duly
authorized and when so issued will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws and any Liens created by a
Purchaser.
 
(g)            Capitalization.
 
(i)            The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g) hereto.  All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and non‑assessable, have been issued in compliance in
all material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the
Company.  Except as set forth in SEC Reports, (A) no shares of the Company's
outstanding capital stock are subject to preemptive rights or any other similar
rights; (B) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, other than those
issued or granted pursuant to compensatory plans, contracts or arrangements
described in the SEC Reports; (C) there are no material outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is bound; (D) except for the Registration Rights Agreement, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act; (E) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (F) the Company does not have any
stock appreciation rights or "phantom stock" plans or agreements or any similar
plan or agreement; and (G) neither the Company nor any of its Subsidiaries have
any liabilities or obligations required to be disclosed in the SEC Reports but
not so disclosed in the SEC Reports, which, individually or in the aggregate,
will have or would reasonably be expected to have a Material Adverse Effect. 
There are no securities or instruments issued by or to which the Company is a
party containing anti‑dilution or similar provisions that will be triggered by
the issuance of the Shares.
 
12

--------------------------------------------------------------------------------

(ii)             Immediately following the Closing, (i) 45,405,323 shares of
Common Stock and (ii) 40,000 shares of Preferred Stock will be issued and
outstanding.
 
(h)            SEC Reports; Disclosure Materials.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the twelve (12) months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the "SEC Reports"
and together with this Agreement and the schedules to this Agreement, the
"Disclosure Materials"). As of their respective filing dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(i)            Financial Statements.  The financial statements of the Company
and its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its Subsidiaries taken as a whole as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, year‑end audit adjustments, which would
not be material, either individually or in the aggregate.
 
(j)            Tax Matters.  Each of the Company and its Subsidiaries (i) has
prepared and filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, with
respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not have or reasonably be expected to have a Material Adverse
Effect.
 
(k)            Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect other
than events, occurrences or developments described in previously disclosed
consent orders entered into between the Bank and Bank Regulatory Authorities,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice, or
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission or (C) expenses which have been incurred in connection with
remediation required by Bank Regulatory Authorities pursuant to previously
disclosed consent orders entered into between the Bank and Bank Regulatory
Authorities, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
or stock purchase plans or executive and director arrangements disclosed in the
SEC Reports and (vi) there has not been any material change or material
amendment to, or any waiver of any material right by the Company under, any
Material Contract under which the Company or any of its Subsidiaries is bound or
subject.  Except for the transactions contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one Trading Day prior to the date that this
representation is made.
 
13

--------------------------------------------------------------------------------

(l)            Environmental Matters.  To the Company's Knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, "Environmental
Laws"), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off‑site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company's Knowledge, there is no pending or threatened investigation that might
lead to such a claim; provided, however, the representations and warranties set
forth in (ii), (iii) and (iv) above do not include properties received by the
Company and its Subsidiaries through foreclosure (judicial or non-judicial) or
by deed in lieu of foreclosure (collectively, "OREO Properties").
 
(m)            Litigation.  Except as set forth in Schedule 3.1(m), there is no
Action which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance of the Shares
or (ii) except as disclosed in the SEC Reports, is reasonably likely to have a
Material Adverse Effect, individually or in the aggregate, if there were an
unfavorable decision.  Except as disclosed in SEC Reports, neither the Company
nor any Subsidiary, nor to the Company's Knowledge any director or officer
thereof in their capacity as a director or officer of the Company or any
Subsidiary, is the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company or any Subsidiary.  Except to the extent
set forth in the SEC Reports or otherwise set forth in Schedule 3.1(m), to the
Company's Knowledge there is not pending or threatened, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any of its Subsidiaries under the Exchange Act or the Securities Act.  There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
14

--------------------------------------------------------------------------------

(n)            Employment Matters.  No labor dispute exists or, to the Company's
Knowledge, is imminent with respect to any of the employees of the Company or
any Subsidiary which would have or reasonably be expected to have a Material
Adverse Effect.  None of the Company's or Subsidiaries' employees is a member of
a union that relates to such employee's relationship with the Company or any
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good.  To the Company's Knowledge,
no executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non‑competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company's Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters.  The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance would not have or reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
(o)            Compliance.  Neither the Company nor any of its Subsidiaries
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of its Subsidiaries under), nor has the Company or
any of its Subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any Material Contract or any other contract
of the Company that is material to the Company in amount or significance
(whether or not such default or violation has been waived), (ii) is in violation
of, or has received written notice that it is in violation of, any order,
judgement or decree of which the Company has been made aware in writing of any
court, arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets, or (iii) is in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule, regulation, policy or guideline or order of any governmental authority or
self‑regulatory organization (including the Principal Trading Market) applicable
to the Company or any of its Subsidiaries, or which would have the effect of
revoking or limiting FDIC deposit insurance, except in each case set forth in
(i), (ii) and (iii) of this paragraph as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
15

--------------------------------------------------------------------------------

(p)            Regulatory Permits.  The Company and each of its Subsidiaries
possess all certificates and permits issued by the appropriate federal, state,
local or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted and as described in the SEC Reports, except
where the failure to possess such certificates or permits, individually or in
the aggregate, has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect ("Material
Permits"), and except as disclosed in SEC Reports, neither the Company nor any
of its Subsidiaries has received any notice in writing of proceedings relating
to the revocation or material adverse modification of any such Material Permits.
 
(q)            Title to Assets.  The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries; provided, however, the foregoing representation and warranty does
not include OREO Properties.  The Company and its Subsidiaries make no
representation or warranty with respect to the status of title or Liens
affecting OREO Properties.  Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries.
 
(r)            Patents and Trademarks.  The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know‑how and other
intellectual property (collectively, the "Intellectual Property") necessary for
the conduct of their respective businesses as currently conducted or as proposed
to be conducted as disclosed in the SEC Reports except where the failure to own,
possess, license or have such rights would not have or reasonably be expected to
have a Material Adverse Effect.  Except as set forth in the SEC Reports and
except where such violations or infringements would not have or reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (i) other than with respect to licensed Intellectual Property, there are
no rights of third parties to any such Intellectual Property; (ii) to the
Company's Knowledge, there is no infringement by third parties of any such
Intellectual Property; (iii) there is no pending or, to the Company's Knowledge,
threatened Proceeding by others challenging the Company's and/or its
Subsidiaries' rights in or to any such Intellectual Property (other than
licensed Intellectual Property in which case to the Company's Knowledge there is
no such Proceeding by others pending or threatened); (iv) there is no pending
or, to the Company's Knowledge, threatened Proceeding by others challenging the
validity or scope of any such Intellectual Property (other than licensed
Intellectual Property in which case to the Company's Knowledge there is no such
Proceeding by others pending or threatened); and (v) there is no pending or, to
the Company's Knowledge, threatened Proceeding by others that the Company and/or
any Subsidiary infringes or otherwise violates any patent, trademark, service
mark, trade name, copyright, invention, trade secret, technology, Internet
domain name, know‑how or other proprietary rights of others.
 
16

--------------------------------------------------------------------------------

(s)            Insurance.  The Company and each of the Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged.  All premiums due and payable under all such policies and bonds have
been, or will be, timely paid, and the Company and its Subsidiaries are in
material compliance with the terms of such policies and bonds.  Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company's Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect. The Company (i) maintains directors' and officers' liability
insurance with financially sound and reputable insurance companies with benefits
and levels of coverage as the Company believes to be prudent and customary for
similarly situated companies, (ii) has timely paid all premiums on such
policies, and (iii) there has been no lapse in coverage during the term of such
policies.
 
(t)            Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports and other than the grant of stock options or other equity
awards that are not individually or in the aggregate material in amount, none of
the officers or directors of the Company and, to the Company's Knowledge, none
of the employees of the Company, is presently a party to any transaction with
the Company or to a presently contemplated transaction (other than for services
as employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S‑K promulgated under the Securities Act.
 
(u)            Internal Control Over Financial Reporting.  Except as set forth
in the SEC Reports, the Company maintains internal control over financial
reporting (as such term is defined in Rule 13a‑15(f) under the Exchange Act)
designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP and has disclosed, based on its most recent evaluation
prior to the date of this Agreement, to the Company's outside auditors and the
audit committee of the board of directors (A) any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting that are reasonably likely to adversely affect the Company's
ability to record, process, summarize, and report financial information, and (B)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company's internal control over financial
reporting. The Company has no knowledge of any reason that its outside auditors
and its principal executive officer and principal financial officer will not be
able to give the certifications and attestations required pursuant to the rules
and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of
2002, without qualification, when next due. Since December 31, 2013, (i) neither
the Company nor any Company Subsidiary nor, to the Company's Knowledge, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of the Company or any Company Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Company Subsidiary has
engaged in questionable accounting or auditing practices, and (ii) no attorney
representing the Company or any Company Subsidiary, whether or not employed by
the Company or any Company Subsidiary, has reported evidence of a violation of
securities laws, breach of fiduciary duty or similar violation by the Company,
its Subsidiaries or any of its officers, directors, employees or agents to the
board of directors or any committee thereof or to any director or officer of the
Company or any of its Subsidiaries.
 
17

--------------------------------------------------------------------------------

(v)            Sarbanes‑Oxley; Disclosure Controls.  The Company is in
compliance in all material respects with all of the provisions of the
Sarbanes‑Oxley Act of 2002 which are applicable to it.  The Company maintains
disclosure controls and procedures (as such term is defined in Rules 13a‑15 (e)
and 15d‑15(e) under the Exchange Act), and such disclosure controls and
procedures are effective.
 
(w)            Certain Fees.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Shares (which placement agent fees are being paid
by the Company and are set forth on Schedule 3.1(w)).
 
(x)            Private Placement.  Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2 of this Agreement, the
due performance by the Purchasers of the covenants and agreements set forth in
this Agreement, compliance by the Purchasers with the offering and transfer
restrictions and procedures described in this Agreement, the accuracy of the
information disclosed in the Accredited Investor Questionnaires, the accuracy of
all information and certifications provided to the Company by those Persons
(other than the Company) subject to Rule 506(d) of Regulation D regarding the
absence of any disqualifying event or circumstances described in Rule 506(d)
concerning such Persons and the receipt of the Required Approvals and the
completion of all filings associated therewith, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers under the Transaction Documents.  The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Principal
Trading Market.
 
(y)            Registration Rights.  Other than each of the Purchasers, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
 
(z)            No Integrated Offering.  Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company's Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) cause such
offers and sales to be integrated for purposes of Regulation D with the offer
and sale by the Company of the Shares as contemplated hereby or that otherwise
would cause the exemption from registration under Regulation D to be unavailable
in connection with the offer and sale by the Company of the Shares as
contemplated hereby or (ii) cause the offering of the Shares pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or shareholder approval provisions,
including, without limitation, under the rules and regulations of the Principal
Trading Market.
 
18

--------------------------------------------------------------------------------

(aa)            Listing and Maintenance Requirements.  The Company's Common
Stock is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  Except as
otherwise disclosed in the SEC Reports, the Company has not, in the 12 months
preceding the date hereof, received written notice from the Principal Trading
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements of the Principal Trading Market.  The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.
 
(bb)            Investment Company.  Neither the Company nor any of the
Subsidiaries is, and immediately after receipt of payment for the Shares will
not be, an "investment company," an "affiliated person" of, "promoter" for or
"principal underwriter" for, an entity "controlled" by, an "investment company,"
within the meaning of the Investment Company Act of 1940, as amended.
 
(cc)            Unlawful Payments.  Neither the Company nor any of its
Subsidiaries nor to the Company's Knowledge, its directors, officers, employees,
agents or other Persons acting at the direction of or on behalf of the Company
or any of its Subsidiaries has, in the course of its actions for, or on behalf
of, the Company or any of its Subsidiaries: (i) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (ii) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(dd)            Rights Agreements.  The Company has not adopted any shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
 
(ee)            Disclosure.  The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agent to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non‑public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.6 hereof.  The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed, except for the announcement of this Agreement
and related transactions.
 
19

--------------------------------------------------------------------------------

(ff)            Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.
 
(gg)            Acknowledgment Regarding Purchase of Shares.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers' purchase of the Shares.
 
(hh)            Absence of Manipulation.  The Company has not, and to the
Company's Knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Placement Agent in
connection with the placement of the Shares.
 
(ii)            OFAC.  Neither the Company nor any Subsidiary nor, to the
Company's Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury ("OFAC"); and the Company will not knowingly,
directly or indirectly, use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
any country sanctioned by OFAC or for the purpose of financing the activities of
any Person currently subject to any U.S. sanctions administered by OFAC.
 
(jj)            Money Laundering Laws.  To the Company's Knowledge, except as
disclosed in SEC Reports or except as may be identified in any look-back review
required by any consent order between the Bank and any Bank Regulatory
Authorities, the operations of each of the Company and any Subsidiary are and
have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the "Money
Laundering Laws"), except where the failure to be in compliance would not have
or reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
and/or any Subsidiary with respect to the Money Laundering Laws is pending or,
to the Company's Knowledge, threatened.
 
20

--------------------------------------------------------------------------------

(kk)            Compliance with Certain Banking Regulations.  Except as
disclosed in SEC Reports, the Bank: (i) is in compliance in all material
respects with the Community Reinvestment Act of 1977, as amended, and the
regulations promulgated thereunder; (ii) except as may be identified in any
look-back review required by any consent order between the Bank and any Bank
Regulatory Authorities, is not operating in violation, in any material respect,
of the Bank Secrecy Act of 1970, as amended (or otherwise known as the "Currency
and Foreign Transactions Reporting Act"), the USA Patriot Act (or otherwise
known as "Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001"), any order issued
with respect to anti‑money laundering by OFAC or any other anti‑money laundering
statute, rule or regulation; and (iii) is in compliance with all applicable
privacy of customer information requirements contained in any applicable federal
and state privacy laws and regulations and the provisions of all information
security programs of the Bank, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(ll)            No Additional Agreements.  Except as disclosed in sections
entitled "EXECUTIVE AND DIRECTOR COMPENSATION – Equity Compensation Plan
Information" and "- Outstanding Equity Awards at Fiscal Year-End Table"
contained in the Company's most recent proxy statement filed with the Commission
on April 5, 2016, or as otherwise disclosed in SEC Reports, the Company has no
other agreements or understandings (including, without limitation, side letters)
with any Purchaser or other Person to purchase Shares on terms more favorable to
such Person than as set forth herein.
 
(mm)                          Reports, Registrations and Statements.  Since
January 1, 2012, the Company and each Subsidiary have filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with the Bank Regulatory Authorities and
any other applicable federal or state securities or banking authorities,
including, without limitation, all financial statements and financial
information required to be filed by it under the Federal Deposit Insurance Act
and the BHC Act, except where the failure to file any such report, registration
or statement would not have or reasonably be expected to have a Material Adverse
Effect.  All such reports and statements filed with any such regulatory body or
authority are collectively referred to herein as the "Company Reports."  Except
as disclosed in SEC Reports, all such Company Reports were filed on a timely
basis or the Company or the applicable Subsidiary, as applicable, received a
valid extension of such time of filing and has filed any such Company Reports
prior to the expiration of any such extension, except where the failure to file
any such Company Report in a timely manner would not have or reasonably be
expected to have a Material Adverse Effect.  As of their respective dates, the
Company Reports complied in all material respects with all the rules and
regulations promulgated by the Bank Regulatory Authorities and any other
applicable foreign, federal or state securities or banking authorities, as the
case may be.
 
21

--------------------------------------------------------------------------------

(nn)            Bank Regulatory Capitalization.  As of June 30, 2016, the Bank
met or exceeded the standards necessary to be considered "well capitalized"
under the FDIC's regulatory framework for prompt corrective action.
 
(oo)            Agreements with Regulatory Agencies; Fiduciary Obligations.  The
SEC Reports, together with any disclosures made to the Purchasers in writing on
or prior to the Closing Date, collectively set forth all material restrictions
on the Company or the Bank imposed by any governmental agency that restricts the
conduct of its business or restrictions that in any material manner relate to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a "Regulatory Restriction"). The Company is in compliance in
all material respects with the Regulatory restrictions, and neither the Company
nor any Subsidiary been advised since December 31, 2013 by any governmental
entity that it is considering issuing, initiating, ordering, or requesting any
Regulatory Restriction other than those contained in SEC Reports, together with
any disclosures made to the Purchasers in writing on or prior to the Closing
Date.
 
(pp)            No General Solicitation or General Advertising.  Neither the
Company nor, to the Company's Knowledge, any Person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Shares.
 
(qq)            Mortgage Banking Business.  Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
 
(i)            The Company and each of its Subsidiaries has complied with, and
all documentation in connection with the origination, processing, underwriting
and credit approval of any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries satisfied, (A) all applicable federal,
state and local laws, rules and regulations with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing, or filing of claims
in connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and
 
(ii)            No Agency, Loan Investor or Insurer has (A) claimed in writing
that the Company or any of its Subsidiaries has violated or has not complied
with the applicable underwriting standards with respect to mortgage loans sold
by the Company or any of its Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (B) imposed
in writing restrictions on the activities (including commitment authority) of
the Company or any of its Subsidiaries or (C) indicated in writing to the
Company or any of its Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of its Subsidiaries for poor
performance, poor loan quality or concern with respect to the Company's or any
of its Subsidiaries' compliance with laws.
 
22

--------------------------------------------------------------------------------

For purposes of this Section 3.1(qq): (A) "Agency" means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans' Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) "Loan Investor" means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) "Insurer" means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans'
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.
 
(rr)            Risk Management Instruments.  Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2012,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company's own account, or for the
account of one or more of the Subsidiaries, were entered into (i) only in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of its Subsidiaries, enforceable in
accordance with its terms.  Neither the Company nor its Subsidiaries, nor, to
the Company's Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.
 
(ss)            ERISA.  The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called "ERISA"); no "reportable event" (as
defined in ERISA), other than an event for which the 30‑day notice requirement
has been waived by applicable regulation, has occurred with respect to any
"pension plan" (as defined in ERISA) for which the Company would have any
liability that would reasonably be expected to have a Material Adverse Effect;
the Company has not incurred and does not expect to incur liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
"pension plan"; or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the "Code") that would reasonably be expected to have a Material
Adverse Effect; and each "Pension Plan" for which the Company would have
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, to the Company's
Knowledge, whether by action or by failure to act, which would cause the loss of
such qualification.
 
23

--------------------------------------------------------------------------------

(tt)            Shell Company Status.  The Company is not, and has never been,
an issuer identified in Rule 144(i)(1).
 
(uu)            Nonperforming Assets.  Through the period ended June 30, 2016,
to the Company's Knowledge, the Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the Company's and the Bank's internal financial statements is adequate, and
such belief is reasonable under all the facts and circumstances known to the
Company and the Bank.
 
(vv)            Change in Control.  The issuance of the Shares to the Purchasers
as contemplated by this Agreement will not trigger any rights under any "change
of control" provision in any of the agreements to which the Company or any of
its Subsidiaries is a party, including any employment, "change in control,"
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.
 
(ww)            Common Control.  The Company is not in control (as defined in
the BHC Act and the Federal Reserve's Regulation Y (12 CFR Part 225)) ("BHC Act
Control") of any federally insured depository institution other than the Bank. 
The Bank is not under the BHC Act Control of any company (as defined in the BHC
Act and the Federal Reserve's Regulation Y) other than the Company.  Neither the
Company (except for its equity interest in the Bank) nor the Bank controls, in
the aggregate, more than five percent of the outstanding voting class, directly
or indirectly, of any federally insured depository institution.  The Bank is not
subject to the liability of any commonly controlled depository institution
pursuant to Section 5(e) of the Federal Deposit Insurance Act (12 U.S.C.
§ 1815(e)).
 
(xx)            Material Contracts.  Each Material Contract is a valid and
binding obligation of the Company or any of its Subsidiaries (as applicable)
that is a party thereto, except for such failures to be valid and binding as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each such Material Contract is enforceable against the
Company or any of its Subsidiaries (as applicable) that is a party thereto in
accordance with its terms (subject in each case to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the enforcement
of creditors' rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding of law or at equity),
except for such failures to be enforceable as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
(yy)            No "Bad Actor" Disqualification.  The Company has exercised
reasonable care, in accordance with Commission rules and guidance, and has
conducted a factual inquiry including the procurement of relevant questionnaires
from each Covered Person or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person is subject to any of the "bad actor" disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
("Disqualification Events").  To the Company's Knowledge, after conducting such
sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act.  The Company has complied, to
the extent applicable, with any disclosure obligations under Rule 506(e) under
the Securities Act.  "Covered Persons" are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company; any predecessor
of the Company; any affiliated issuer; any director, executive officer, other
officer participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company's outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Shares; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a "Solicitor"), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.
 
24

--------------------------------------------------------------------------------

3.2                  [Intentionally Omitted].
 
3.3         Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date of this Agreement and as of the Closing Date to the Company as follows:
 
(a)            Organization; Authority.  If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder.  If such
Purchaser is an entity, the execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser.  If such Purchaser is an
entity, each of this Agreement and the Registration Rights Agreement has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof and thereof (assuming the due authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
by the other parties hereto and thereto), will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors' rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)            No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (if such Purchaser is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) assuming the accuracy of
the representations and warranties of the Company contained herein and the
performance of the agreements and covenants of the Company contained herein,
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 
25

--------------------------------------------------------------------------------

(c)            Investment Intent.  Such Purchaser understands that the Shares
are "restricted securities" and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares as
principal for its own account and not with a view to, or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities laws; provided, however, that, subject to the
restrictions on transfer set forth in Section 4.1, by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws.  Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.  Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares to or through any Person.
 
(d)            Purchaser Status.  At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act.  The information provided by
such Purchaser in its Accredited Investor Questionnaire is true, accurate and
correct in all material respects and incorporated herein by reference.
 
(e)            Reliance.  The Company and the Placement Agent will be entitled
to rely upon this Agreement and is irrevocably authorized to produce this
Agreement or a copy hereof to (i) any regulatory authority having jurisdiction
over the Company and its Affiliates or the Placement Agent and (ii) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental entity to which the Company or the Placement Agent
is subject; provided that the Company provides the Purchaser with prior written
notice of such disclosure to the extent practicable and allowed by applicable
law.
 
(f)            General Solicitation.  Such Purchaser: (i) became aware of the
offering of the Shares, and the Shares were offered to such Purchaser, solely by
direct contact between such Purchaser and the Placement Agent, the Company or
the authorized representatives of the Company, and not by any other means,
including any form of "general solicitation" or "general advertising" (as such
terms are used in Regulation D); (ii) reached its decision to invest in the
Company independently from any other Purchaser; (iii) has entered into no
agreements with shareholders of the Company or other subscribers for the purpose
of controlling the Company or any of its subsidiaries; and (iv) has entered into
no agreements with shareholders of the Company or other subscribers regarding
voting or transferring Purchaser's interest in the Company.
 
26

--------------------------------------------------------------------------------

(g)            Direct Purchaser.  Such Purchaser is purchasing the Shares
directly from the Company and not from the Placement Agent.  The Placement Agent
has not made any representations, declarations or warranties to such Purchaser,
express or implied, regarding the Shares, the Company or the Company's offering
of the Shares.
 
(h)            Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
 
(i)            Access to Information.  Such Purchaser acknowledges that it has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser's right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company's
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.  Such Purchaser acknowledges the Company has not made any
representation, express or implied, with respect to the accuracy, completeness
or adequacy of any available information except, with respect to the Company, as
expressly set forth in Section 3.1.
 
(j)            Brokers and Finders.  Other than the Placement Agent with respect
to the Company (which fees are to be paid by the Company), no Person will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.
 
(k)            Independent Investment Decision.  Such Purchaser has
independently evaluated the merits of its decision to purchase the Shares
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied on the advice of any other Purchaser's business and/or legal counsel
in making such decision.  Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Shares constitutes legal, tax
or investment advice.  Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.  Such Purchaser
understands that the Placement Agent has acted solely as the agent of the
Company in this placement of the Shares and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.
 
27

--------------------------------------------------------------------------------

(l)            Reliance on Exemptions.  Such Purchaser understands that the
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser's compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.
 
(m)            No Governmental Review.  Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares. 
Such Purchaser understands that the Shares are not savings accounts, deposits or
other obligations of any bank and are not insured by the FDIC, including the
FDIC's Deposit Insurance Fund, or any other governmental entity.
 
(n)            Consents.  Assuming the accuracy of the representations and
warranties of the Company and the other parties to the Transaction Documents, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any governmental entity or authority or any other person or
entity in respect of any law or regulation is necessary or required, and no
lapse of a waiting period under law applicable to such Purchaser is necessary or
required, in each case in connection with the execution, delivery or performance
by such Purchaser of this Agreement or the purchase of the Shares contemplated
hereby, except for such schedules or statements required to be filed with the
Commission pursuant to Regulation 13D-G of the Exchange Act.
 
(o)            Residency.  Such Purchaser's residence (if an individual) or
office in which its investment decision with respect to the Shares was made (if
an entity) are located at the address immediately below such Purchaser's name on
its signature page hereto.
 
(p)            No Outside Discussion of Offering.  Such Purchaser has not
discussed the offering of the Shares with any other party or potential investors
(other than the Company, any other Purchaser and such Purchaser's authorized
representatives, advisors and counsel), except as expressly permitted under the
terms of this Agreement.
 
(q)            Financial Capability.  At the Closing, the Purchaser shall have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.
 
28

--------------------------------------------------------------------------------

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES
 
4.1      Transfer
Restrictions.                                                                      
 
(a)            Compliance with Laws.  Notwithstanding any other provision of
this Article IV, each Purchaser covenants that the Shares and the Conversion
Shares may be disposed of only pursuant to an effective registration statement
under, and in compliance with the requirements of, the Securities Act, or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities laws.  In connection with any
transfer of the Shares or the Conversion Shares other than (i) pursuant to an
effective registration statement, (ii) to the Company or (iii) pursuant to
Rule 144 (provided that the transferor provides the Company with reasonable
assurances (in the form of a seller representation letter and, if applicable, a
broker representation letter) that such securities may be sold pursuant to such
rule), the Company may require the transferor thereof to provide to the Company
and the Transfer Agent, at the transferor's expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Transfer Agent, the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such Shares or Conversion Shares under
the Securities Act.  As a condition of transfer (other than pursuant to
clauses (i), (ii) or (iii) of the preceding sentence), any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights Agreement
with respect to such transferred Shares or Conversion Shares.
 
(b)            Legends.  Certificates evidencing the Shares and the Conversion
Shares shall bear any legend as required by the "blue sky" laws of any state and
a restrictive legend in substantially the following form (and with respect to
any Shares or Conversion Shares held in book entry form, the Transfer Agent will
record such a legend on the share register), until such time as they are not
required under Section 4.1(c) or applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE  SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE).  NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
 
29

--------------------------------------------------------------------------------

(c)            Removal of Legends.  The restrictive legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Shares or Conversion Shares upon which it is stamped or issue to
such holder by electronic delivery at the applicable balance account at DTC, if
(i) such Shares or Conversion Shares are sold or transferred pursuant to an
effective Registration Statement, (ii) such Shares or Conversion Shares are sold
or transferred pursuant to Rule 144 and such transaction, including the nature
of the purchaser thereunder, qualifies for restrictive legend removal under Rule
144, or (iii) such Shares or Conversion Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such securities and without volume or manner‑of‑sale
restrictions.  If a legend is no longer required pursuant to the foregoing, the
Company will no later than three (3) Trading Days following the delivery by a
Purchaser to the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Shares or Conversion Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), authorize the Transfer Agent to
deliver or cause to be delivered to such Purchaser a certificate or instrument
(as the case may be) representing such Shares or Conversion Shares that is free
from all restrictive legends.  Except as may be required to ensure compliance
with applicable law and except as expressly provided in this Agreement, the
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1.  Certificates for Shares or Conversion Shares free from all
restrictive legends may be transmitted by the Transfer Agent to the Purchasers
by crediting the account of the Purchaser's prime broker with DTC as directed by
such Purchaser.
 
(d)            Acknowledgement.  Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Shares or Conversion Shares or any interest therein
without complying with the requirements of the Securities Act.  Except as
otherwise provided below, while the Registration Statement remains effective,
each Purchaser hereunder may sell the Shares or Conversion Shares in accordance
with the plan of distribution contained in the registration statement and if it
does so it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available or unless the Shares or
Conversion Shares are sold pursuant to Rule 144.  Each Purchaser, severally and
not jointly with the other Purchasers, agrees that if it is notified in writing
at any time that the Registration Statement registering the resale of the Shares
or Conversion Shares is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares or
Conversion Shares until such time as the Purchaser is notified that such
registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Shares or Conversion Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.
 
30

--------------------------------------------------------------------------------

4.2          Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock.  The Company further acknowledges that, except as set forth in
Section 4.11 herein, its obligations under the Transaction Documents, including
without limitation its obligation to issue the Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other shareholders of the Company.
 
4.3          Furnishing of Information.  In order to enable the Purchasers to
sell the Shares under Rule 144 of the Securities Act, for a period of one year
from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  During such one year period, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to the Purchasers and make publicly available the information described in
Rule 144(c) (2), if the provision of such information will allow resales of the
Shares pursuant to Rule 144.
 
4.4          Form D and Blue Sky.  The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D.  The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or "Blue Sky" laws of the states of the United
States (or to obtain an exemption from such qualification).  The Company shall
make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or "Blue Sky" laws of the states of the
United States following the Closing Date.
 
4.5         No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers, or that will be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any Trading Market such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
 
31

--------------------------------------------------------------------------------

4.6        Securities Laws Disclosure; Publicity.   The Company shall, by
9:00 a.m., New York City time, on the Business Day immediately following the
date of this Agreement, issue one or more press releases (collectively, the
"Press Release") reasonably acceptable to the Purchasers disclosing all material
terms of the transactions contemplated hereby  On or before 9:00 a.m., New York
City time, on the second (2nd) Business Day immediately following the date of
this Agreement, the Company will file a Current Report on Form 8‑K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8‑K the material Transaction Documents
(including, without limitation, this Agreement (including the Disclosure
Schedules) and the Registration Rights Agreement)).  If, following public
disclosure of the transactions contemplated hereby, this Agreement terminates
prior to Closing, the Company shall issue a press release disclosing such
termination by 9:00 a.m., New York City time, on the first (1st) Business Day
following the date of such termination.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser, or include the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser in any press release or in
any filing with the Commission (other than a Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (a) as required by the federal securities law in connection
with (i) any registration statement contemplated by the Registration Rights
Agreement and (ii) the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law, at the request of the
staff of the Commission or regulatory agency or under Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (b).  As of the
filing of the Form 8-K, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors or employees or the Placement Agent.
 
4.7          Non‑Public Information.  Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non‑public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.
 
4.8        Indemnification.                                                      
 
(a)            Indemnification of Purchasers.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, stockholders, members,
partners, employees, agents and investment advisors (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, members, partners,
employees, agents or investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
"Purchaser Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation (collectively, "Losses") that any such Purchaser Party
may suffer or incur as a result of (i) any breach (or alleged breach) of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (ii) any action
instituted against a Purchaser Party in any capacity, or any of them or their
respective affiliates, by any shareholder of the Company or other third party
who is not an affiliate of such Purchaser Party, with respect to any of the
transactions contemplated by this Agreement.  The Company will not be liable to
any Purchaser Party under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party's
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
 
32

--------------------------------------------------------------------------------

(b)            Limitation on Amount of Company's Indemnification Liability.
 
(i)            Deductible. Except as provided otherwise in 4.8(b)(iii), the
Company will not be liable for Losses that otherwise are indemnifiable under
Section 4.8(a), unless and until the total of all Losses with respect to all
claims under Section 4.8(a) exceeds $150,000 (the "Threshold Amount"), in which
event the Company shall be responsible for the total amount of such Losses
incurred.
 
(ii)            Maximum. Except as provided otherwise in Section 4.8(b)(iii),
the maximum aggregate liability of the Company for all Losses under Section
4.8(a) is the aggregate Subscription Amounts by all Purchasers, provided
however, that the maximum aggregate liability of the Company for all Losses
under Section 4.8(a) as to any individual Purchaser is the Subscription Amount
of such individual Purchaser.
 
(iii)            Exceptions. The provisions of Section 4.8(b)(i) and (ii) do not
apply to indemnification claims involving fraud or knowing and intentional
misconduct on behalf of the Company.
 
(c)            Indemnification of the Company. Each Purchaser shall indemnify,
defend and hold harmless to the fullest extent permitted by law the Company and
its Affiliates and their respective directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
(each, a "Company Party") against, and reimburse the Company for, all Losses
that any such Company Party may suffer or incur as a result of any breach of any
of the representations, warranties, covenants or agreements made by the
Purchaser in this Agreement or in the other Transaction Documents.
 
(d)            Limitation on Amount of Purchaser's Indemnification Liability.
 
(i)            Deductible. Except as provided otherwise in 4.8(d)(iii), a
Purchaser will not be liable for Losses that otherwise are indemnifiable under
Section 4.8(c), unless and until the total of all Losses with respect to all
claims under Section 4.8(c) exceeds the Threshold Amount, in which event such
Purchaser shall be responsible for the total amount of such Losses incurred in
excess of the Threshold Amount.
 
33

--------------------------------------------------------------------------------

(ii)            Maximum. Except as provided otherwise in Section 4.8(d)(iii),
the maximum aggregate liability of a Purchaser for all Losses under Section
4.8(c) is the Subscription Amount of such Purchaser.
 
(iii)            Exceptions. The provisions of Section 4.8(d)(i) and (ii) do not
apply to indemnification claims involving fraud or knowing and intentional
misconduct on behalf of the Purchaser.
 
(e)            Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Agreement (the "Indemnified Person") shall promptly
give written notice to the party or parties liable for such indemnification (the
"Indemnifying Person") of any demand, claim or circumstance which would or might
give rise to a claim or the commencement of any Proceeding in respect of which
indemnity may be sought hereunder, provided, however, that the failure of any
Indemnified Person so to notify the Indemnifying Person shall not relieve the
Indemnifying Person of its obligations hereunder except to the extent that the
Indemnifying Person is actually and materially and adversely prejudiced by such
failure to notify. Promptly after receipt of a notice of a claim from an
Indemnified Person, the Indemnifying Person may assume the defense and control
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Person and at its own expense. If the Indemnifying Person assumes
the defense of any claim, all Indemnified Persons shall thereafter deliver to
the Indemnifying Person copies of all notices and documents (including court
papers) received by the Indemnified Persons relating to the claim, and any
Indemnified Person shall cooperate in the defense or prosecution of such claim. 
Such cooperation shall include the retention and (upon the Indemnifying Person's
request) the provision to the Indemnifying Person of records and information
that are reasonably relevant to such claim, making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. In any such Proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the reasonable fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the retention of such counsel; (ii) the Indemnifying Person
shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Person in such
Proceeding; (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them or
(iv) such Proceeding involves actual or alleged criminal activity. The
Indemnifying Person shall not be liable for any settlement of any Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, the Indemnifying Person shall not effect any settlement of
any pending or threatened Proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, that (i) does not include a full and unconditional
release of such Indemnified Person from all liability arising out of such
Proceeding, (ii) includes a statement about or an admission of fault,
culpability or a failure to act by or on behalf of such Indemnified Person or
(iii) commits such Indemnified Person to take, or hold back from taking, any
action.
 
34

--------------------------------------------------------------------------------

(f)            Exclusive Remedies.  Each party hereto acknowledges and agrees
that following the Closing, the indemnification provisions hereunder shall be
the sole and exclusive monetary remedies of the parties hereto for (i) any
breach of any of the representations, warranties, covenants or agreements
contained in this Agreement and (ii) any Proceeding or any other matter of
whatsoever kind or nature arising out of, resulting from or related to this
Agreement, the other Transaction Documents or the transactions contemplated
herein or therein; provided, that nothing herein shall limit in any way any such
parties' remedies in respect of fraud, criminal activity or willful misconduct
by the other party in connection with the transactions contemplated hereby. For
the avoidance of doubt, the indemnity set forth in Section 4.8(a) shall apply
to  claims between the parties, as well as third party claims. No party to this
Agreement (or any of its Affiliates) shall, in any event, be liable or otherwise
responsible to any other party (or any of its Affiliates) for any consequential
or punitive damages of such other party (or any of its Affiliates) arising out
of or relating to this Agreement or the performance or breach hereof. No
investigation of the Company by any Purchaser, or of any Purchaser by the
Company, whether prior to or after the date of this Agreement, shall limit any
Indemnified Person's exercise of any right hereunder or be deemed to be a waiver
of any such right. The parties agree that any indemnification payment made
pursuant to this Agreement shall be treated as an adjustment to the applicable
Purchaser's Subscription Amount for tax purposes, unless otherwise required by
law. Such payment shall not result in an adjustment to the value of the original
investment reported by the Company under GAAP.
 
4.9          Listing of Common Stock.  The Company will use its reasonable best
efforts to list the Shares of Common Stock and the Conversion Shares for
quotation on the NASDAQ Global Select Market and maintain the listing of the
Common Stock on the NASDAQ Global Select Market.
 
4.10       Use of Proceeds.  The Company intends to use the net proceeds from
the sale of the Shares hereunder for general corporate purposes.
 
4.11       Ownership Limitation.  No Purchaser shall be entitled to purchase a
number of Shares that would cause such Purchaser, together with any other person
whose Company securities would be aggregated with such Purchaser's Company
securities for purposes of any banking regulation or law, to collectively be
deemed to own, control or have the power to vote shares of Common Stock which
would represent more than 9.9% of the number of shares of Common Stock issued
and outstanding (based on the number of outstanding shares as of the Closing
Date).
 
4.12       Certain Transactions.  The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
 
4.13      No Change of Control.  The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a "change of control" or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, "change in control,"
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.
 
35

--------------------------------------------------------------------------------

4.14     No Additional Issuances.  Between the date of this Agreement and the
Closing Date, except for (i) the Shares being issued pursuant to this Agreement
or (ii) Shares issued pursuant to the vesting or exercise of awards previously
granted under any of the Company's equity compensation plans, the Company shall
not issue or agree to issue any additional shares of Common Stock or other
securities which provide the holder thereof the right to convert such securities
into, or acquire, shares of Common Stock.
 
4.15     Conduct of Business.  From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and will not take or omit to take any action that would constitute a
breach of Section 3.1(k).
 
4.16     Avoidance of Control.  Notwithstanding anything to the contrary in this
Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser's pro rata proportion), that would cause (a) such Purchaser's equity
of the Company (together with equity owned by such Purchaser's Affiliates (as
such term is used under the BHC Act)) to exceed 33.3% of the Company's total
equity (provided that there is no ownership or control in excess of 9.99% of any
class of voting securities of the Company by such Purchaser, together with such
Purchaser's Affiliates) or (b) such Purchaser's ownership of any class of voting
securities of the Company (together with the ownership by such Purchaser's
Affiliates (as such term is used under the BHC Act) of voting securities of the
Company) to exceed 9.99%, in each case without the prior written consent of such
Purchaser, or to increase to an amount that would constitute "control" under the
BHC Act, the CIBC Act or any rules or regulations promulgated thereunder (or any
successor provisions) or otherwise cause such Purchaser to "control" the Company
under and for purposes of the BHC Act, the CIBC Act or any rules or regulations
promulgated thereunder (or any successor provisions).  Notwithstanding anything
to the contrary in this Agreement, no Purchaser (together with its Affiliates
(as such term is used under the BHC Act)) shall have the ability to purchase
more than 33.3% of the Company's total equity or exercise any voting rights of
any class of securities in excess of 9.99% of the total outstanding voting
securities of the Company.  In the event either the Company or a Purchaser
breaches its obligations under this Section 4.16 or believes that it is
reasonably likely to breach such an obligation, it shall promptly notify the
other parties hereto and shall cooperate in good faith with such parties to
modify ownership or make other arrangements or take any other action, in each
case, as is necessary to cure or avoid such breach.
 
36

--------------------------------------------------------------------------------

4.17            Most Favored Nation With the exception of the Castle Creek Side
Letter, the Pilgrims & Indians Side Letter and the Subscription Agreement,
during the period from the date of this Agreement through the Closing Date,
neither the Company nor its Subsidiaries shall enter into any additional, or
modify any existing, agreements with any existing or future investors in the
Company or any of its Subsidiaries that have the effect of establishing rights
or otherwise benefiting such investor in a manner more favorable in any material
respect to such investor than the rights and benefits established in favor of
the Purchasers by this Agreement, unless, in any such case, the Purchasers have
been provided with such rights and benefits.
 
4.18     FDIC Final Statement of Policy on Qualifications for Failed Bank
Acquisitions.  So long as a Purchaser holds any Shares or Conversion Shares, the
Company will not, without the consent of such Purchaser, take any action,
directly or indirectly, through its subsidiaries or otherwise, that the Board
believes in good faith would reasonably be expected to cause such Purchaser to
be subject to transfer restrictions or other covenants of the FDIC Final
Statement of Policy on Qualifications for Failed Bank Acquisitions as in effect
at the time of taking such action.
 
4.19            Unless this Agreement has been terminated and the purchase of
Shares hereunder rescinded pursuant to Sections 6.16 or 6.17, the Company shall
call a special meeting of its stockholders, as promptly as practicable following
the Closing, to vote on a proposal (the "Stockholder Proposal") to approve the
conversion of the Preferred Stock into Common Stock for purposes of Rule 5635 of
the Nasdaq Stock Market Rules and to approve the issuance of Common Stock or
other securities pursuant to this Agreement. The Board of Directors shall
recommend to the Company's stockholders that such stockholders vote in favor of
the Stockholder Proposal. In connection with such meeting, the Company shall
promptly prepare (and Purchaser will reasonably cooperate with the Company to
prepare) and file (but in no event more than twenty business days after the
Closing Date) with the Commission a preliminary proxy statement, shall use its
commercially reasonable best efforts to respond to any comments of the
Commission or its staff and to cause a definitive proxy statement related to
such stockholders' meeting to be mailed to the Company's stockholders promptly
after clearance thereof by the Commission, and shall use its commercially
reasonable best efforts to solicit proxies for such stockholder approval. If at
any time prior to such stockholders' meeting there shall occur any event that is
required to be set forth in an amendment or supplement to the proxy statement,
the Company shall as promptly as practicable prepare and mail to its
stockholders such an amendment or supplement. Each Purchaser and the Company
agrees promptly to correct any information provided by it or on its behalf for
use in the proxy statement if and to the extent that such information shall have
become false or misleading in any material respect, and the Company shall as
promptly as practicable prepare and mail to its stockholders an amendment or
supplement to correct such information to the extent required by applicable laws
and regulations. In the event that the approval of the Stockholder Proposal is
not obtained at such special stockholders meeting, the Company shall include a
proposal to approve such proposal at a meeting of its stockholders no less than
twice in each subsequent 365-day period beginning on the date of such special
stockholders meeting until such approval is obtained.
 
37

--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING
 
5.1         Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares.  The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived by such Purchaser (as to
itself only):
 
(a)            Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct as of the
date hereof and as of the Closing Date, as though made on and as of such date,
except for such representations and warranties that speak as of a specific date
(which representations and warranties are so true and correct as of such date).
 
(b)            Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction, nor
shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d)            Consents.  The Company shall have obtained in a timely fashion
any and all consents, permits, approvals, registrations and waivers necessary
for consummation of the purchase and sale of the Shares, all of which shall be
and remain so long as necessary in full force and effect.
 
(e)            No Suspensions of Trading in Common Stock; Listing.  The Common
Stock (i) shall be designated for listing and quotation on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.
 
(f)            Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).
 
(g)            [Reserved]
 
(h)            Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
 
(i)            Absence of Bank Regulatory Issues.  The purchase of Shares by
such Purchaser shall not (i) cause such Purchaser or any of its affiliates to
violate any banking regulation, (ii) require such Purchaser or any of its
affiliates to file a prior notice under the CIBC Act, or otherwise seek prior
approval of any Bank Regulatory Authority, (iii) require such Purchaser or any
of its affiliates to become a bank holding company or otherwise serve as a
source of strength for the Company or any Subsidiary or (iv) cause such
Purchaser, together with any other person whose Company securities would be
aggregated with such Purchaser's Company securities for purposes of any banking
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Purchaser and such other Persons)
would represent more than 9.9% of any class of voting securities of the Company
outstanding at such time.
 
38

--------------------------------------------------------------------------------

(j)            No Burdensome Condition.  Since the date hereof, there shall not
be any action taken, or any law, rule or regulation enacted, entered, enforced
or deemed applicable to the Company or its Subsidiaries, such Purchaser (or its
Affiliates) or the transactions contemplated by this Agreement, by any Bank
Regulatory Authority which imposes any new restriction or condition on the
Company or its Subsidiaries or such Purchaser or any of its Affiliates (other
than such restrictions as are described in any passivity or anti‑association
commitments, as may be amended from time to time, entered into by such
Purchaser) which is materially and unreasonably burdensome on the Company's
business following the Closing or on such Purchaser (or any of its Affiliates)
related to its investment in the Shares, or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a "Burdensome Condition"), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non‑managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.
 
(k)            Material Adverse Effect.  No Material Adverse Effect shall have
occurred since the date of this Agreement.
 
5.2         Conditions Precedent to the Obligations of the Company to sell
Shares.  The Company's obligation to sell and issue the Shares to each Purchaser
at the Closing is subject to the fulfillment on or prior to the Closing Date of
the following conditions, any of which may be waived by the Company:
 
(a)            Representations and Warranties.  The representations and
warranties made by such Purchaser in Section 3.3 hereof shall be true and
correct as of the date hereof, and as of the Closing Date as though made on and
as of such date, except for representations and warranties that speak as of a
specific date (which representations and warranties are so true and correct as
of such date).
 
(b)            Performance.  Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
39

--------------------------------------------------------------------------------

(c)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction, nor
shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d)            Purchasers Deliverables.  Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
(e)            Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
 
ARTICLE VI

MISCELLANEOUS
 
6.1         Fees and Expenses.  Except as may be set forth elsewhere in the
Transaction Documents, the parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby.  The Company shall pay all amounts owed to the
Placement Agent relating to or arising out of the transactions contemplated
hereby.  The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchasers.
 
6.2         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other parties such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.
 
6.3        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e‑mail (provided the
sender receives a machine‑generated confirmation of successful facsimile
transmission or e‑mail notification or confirmation of receipt of an e‑mail
transmission) at the facsimile number or e‑mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address
specified in this Section on a day that is not a Trading Day or later than
5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given.  The address for such notices
and communications shall be as follows:
 
40

--------------------------------------------------------------------------------

If to the Company:
The Bancorp, Inc.
409 Silverside Road
Wilmington, DE  19809
Attn:  Chief Executive Officer
Telephone:  (302) 385-5000
Fax: (302) 791-5618
 
With a copy to (which copies shall not constitute notice to the Company):
 
The Bancorp, Inc.
123 3rd Street North, Suite 603
Minneapolis, MN  55401
Attn:  General Counsel
Telephone:  (612) 852-8006
Fax: (612) 852-8019
 
With a copy to (which copies shall not constitute notice to the Company):
 
Ledgewood, P.C.
Two Commerce Square Suite 3400
2001 Market Street, Suite 3400
Philadelphia, PA  19103
Attn:  Mark E. Rosenstein
Telephone:  (215) 731-9450
Fax:  (215) 731-2513
Email:  mrosenstein@ledgewood.com
 
If to a Purchaser:
 
Only to the address set forth under such Purchaser's name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4      Amendments; Waivers; No Additional Consideration.  No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by a duly authorized representative of
such party.  No consideration shall be offered or paid to any Purchaser to amend
or consent to a waiver or modification of any provision of any Transaction
Document unless the same consideration is also offered to all Purchasers who
then hold Shares or Conversion Shares.
 
6.5     Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6     Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns.  This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers.  Any Purchaser may assign its rights hereunder in whole or in part
to any Person to whom such Purchaser assigns or transfers any Shares in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Shares, by the terms and conditions of this Agreement that apply to the
"Purchasers".
 
41

--------------------------------------------------------------------------------

6.7     No Third‑Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.
 
6.8     Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the Delaware Courts.  Each party hereto hereby irrevocably submits to the
non‑exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9     Survival.  The representations, warranties, agreements, and covenants
contained herein shall survive the Closing and the delivery of the Shares as
follows: (i) the representations and warranties of the Company set forth in
Sections 3.1(b), 3.1(c), 3.1(e), 3.1(f), 3.1(g), 3.1(i), and 3.1(w), and shall
survive indefinitely, (ii) the representations and warranties of the Company set
forth in Sections 3.1(j), 3.1(l), 3.1(ss) shall survive for the applicable
statute of limitations, (iii) all other representations and warranties of the
Company set forth in Sections 3.1 shall survive for a period of 18 months
following the Closing and the delivery of the Shares, and (iv) all
representations and warranties of the Purchasers set forth in Section 3.3 shall
survive for a period of 18 months following the Closing and the delivery of the
Shares.
 
6.10    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
transmission, or by e‑mail delivery of a ".pdf format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
42

--------------------------------------------------------------------------------

6.11     Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12    Replacement of Shares.  If any certificate or instrument evidencing any
Shares or Conversion Shares is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith and, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third‑party costs associated with
the issuance of such replacement Shares or Conversion Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
6.13    Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company shall be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
6.14   Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
43

--------------------------------------------------------------------------------

6.15    Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose.  It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.
 
6.16    Termination.  This Agreement may be terminated and the sale and purchase
of the Shares abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.16 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time. 
The Company shall give prompt notice of any such termination to each other
Purchaser, and, as necessary, work in good faith to restructure the transaction
to allow each Purchaser that does not exercise a termination right to purchase
the full number of Shares set forth below such Purchaser's name on the signature
page of this Agreement while remaining in compliance with Section 4.11.  Nothing
in this Section 6.16 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.  In the event of a termination pursuant to
this Section, the Company shall promptly notify all non‑terminating Purchasers. 
Upon a termination in accordance with this Section, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.
 
44

--------------------------------------------------------------------------------

6.17    Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
6.18   Adjustments in Common Stock Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the Closing, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.
 
 
[Remainder of page intentionally left blank]
[Signature Page for Company follows]
45

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
 
THE BANCORP
 
 
 
 
By:
 
 
Damian Kozlowski
Chief Executive Officer

 
 
 
 


 


 
 
[Remainder of page intentionally left blank]
[Signature Pages for Purchasers follow]
 
 
 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 
NAME OF PURCHASER:
 
[NAME]
 
By:
Name:
Title:
 
Number of Common Shares to be Acquired:
 
Purchase Price for Common Shares:
 
Number of Preferred Shares to be Acquired:
 
Purchase Price for Preferred Shares:
 
Aggregate Purchase Price (Subscription Amount):
$____________
 
Tax ID No.:
 
Address for Notice:
 






 
Telephone No.:
 
Facsimile No.:
 
E‑mail Address:
 
Attention:
 
 
 
 
 


Delivery Instructions:
(if different than above)
 
c/o
 
Street:
 
City/State/Zip:
 
Attention:
 
Telephone No.:
 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

EXHIBITS
 
A:
Form of Registration Rights Agreement
B:
Accredited Investor Questionnaire
C:
Form of Opinion of Company Counsel
D:
Form of Secretary's Certificate
E:
Form of Officer's Certificate
F:
Form of Castle Creek Side Letter
G:
Form of Certificate of Designation
H:
Form of Pilgrims & Indians Side Letter
I:
Form of Subscription Agreement




--------------------------------------------------------------------------------

EXHIBIT A
 
Form of Registration Rights Agreement
 
A-1

--------------------------------------------------------------------------------

EXHIBIT B
 
Accredited Investor Questionnaire
 
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 
To:            [●]
 
This Investor Questionnaire ("Questionnaire") must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, $1.00 par value per share (the "Common Shares") and shares of preferred
stock, $_______ par value per share (the "Preferred Shares" and collectively
with the "Common Shares", the "Shares"), of The Bancorp, Inc., a Delaware
corporation (the "Company").  The Shares are being offered and sold by the
Company without registration under the Securities Act of 1933, as amended (the
"Act"), and the securities laws of certain states, in reliance on the exemptions
contained in Section 4(a)(2) of the Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state laws. 
The Company must determine that a potential investor meets certain suitability
requirements before offering or selling Shares to such investor.  The purpose of
this Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements.  The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly confidential. 
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares.  All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire.  Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.
 
PART A.                          BACKGROUND INFORMATION
 
Name of Beneficial Owner of the
Shares:    __________________________________________________________________
 
Business
Address:    _________________________________________________________________________________________________________
(Number and Street)
______________________________________________________________
(City)      (State)   (Zip Code)
 
Telephone Number:
(___) ______________________________________________________________________________________________
 
If a corporation, partnership, limited liability company, trust or other entity:

 
 
B-1

--------------------------------------------------------------------------------

 
 
Type of
entity:   ____________________________________________________________________________________________________________
 
Were you formed for the purpose of investing in the securities being offered?
Yes _____   No _____
 
If an individual:
 
Residence
Address:   ___________________________________________________________________________________________________
(Number and Street)
____________________________________________________________
(City)      (State)   (Zip Code)
 
Telephone Number:
(___)   _________________________________________________________________________________________
 
Age:______
Citizenship: ____________________________
Where registered to vote: __________________________________________
 
If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:
 
If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:
 
Are you a director or executive officer of the Company?
Yes _____   No _____
 
Social Security or Taxpayer Identification
No.:   _____________________________________________________

 
PART B.                          ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status.  Please initial each category applicable to you
as a Purchaser of Shares.
 
___
(1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity;
___
(2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
___
(3)
An insurance company as defined in Section 2(a)(13) of the Act;
___
(4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;

 
B-2

--------------------------------------------------------------------------------

___
(5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
___
(6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
___
(7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
___
(8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
___
(9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;
___
(10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;
___
(11)
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000
(excluding in such calculation the value of your primary residence and the
related amount of indebtedness secured by your primary residence up to its fair
market value and including in such calculation, if applicable, the related
amount of indebtedness secured by your primary residence that exceeds its fair
market value and the amount of any increase on the related indebtedness secured
by your primary residence incurred within 60 days prior to your purchase of the
Shares);
___
(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person's spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;
___
(13)
An executive officer or director of the Company;

 
B-3

--------------------------------------------------------------------------------

___
(14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 
A.  FOR EXECUTION BY AN INDIVIDUAL:
 

Date
By:                                                                                      
 
Print
Name:                                                                                      

 
B.  FOR EXECUTION BY AN ENTITY:
 

 
Entity
Name:                                                                                      

Date
By:                                                                                      
 
Print
Name:                                                                                      
Title:                                                                                      

 
C.  ADDITIONAL SIGNATURES (IF REQUIRED BY PARTNERSHIP, CORPORATION OR TRUST
DOCUMENT):
 

 
Entity
Name:                                                                                      

Date
By:                                                                                      
 
Print
Name:                                                                                      
Title:                                                                                      
 
Entity
Name:                                                                                      

Date
By:                                                                                      
 
Print
Name:                                                                                      
Title:                                                                                      



B-4

--------------------------------------------------------------------------------

EXHIBIT C
 
Form of Opinion of Company Counsel1
 

1. The Company is a registered financial holding company under the Bank Holding
Company Act of 1956, as amended.

 

2. The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

3. Assuming the accuracy of the representations, warranties and compliance with
the covenants and agreement of the Purchasers and the Company contained in the
Securities Purchase Agreement, the execution and delivery by the Company of each
of the Transaction Documents and the performance by the Company of its
obligations under such agreements, including its issuance and sale of the
Shares, do not and will not: (a) require any consent, approval, license or
exemption by, order or authorization of, or filing, recording or registration by
the Company with any federal governmental authority, except (1) as may be
required by federal securities laws with respect to the Company's obligations
under the Registration Rights Agreement and (2) the Required Approvals, or
(b) violate any federal statute, rule or regulation, or any rule or regulation
of the NASDAQ Global Select Market, or any court order, judgment or decree, if
any, listed in Exhibit A hereto or to an officer's certificate of the Company
attached hereto, which Exhibit lists all court orders, judgments and decrees
that the Company has certified to us are applicable to it.

 

4. Assuming the accuracy of the representations, warranties and compliance with
the covenants and agreements of the Purchasers and the Company contained in the
Purchase Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Shares to the Purchasers to register the Shares under the
Securities Act.

 

5. Based solely on the good standing certificate issued by the relevant
governmental agency, the Company is validly existing as a corporation in good
standing under the laws of the State of Delaware.

 

6. The Company has the corporate power and authority to execute and deliver and
to perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares under the Purchase Agreement and, upon
conversion of the Preferred Shares, to issue the Conversion Shares pursuant to
the terms of the Preferred Shares.

 

7. Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

 

--------------------------------------------------------------------------------

1 The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.
 
 
C-1

--------------------------------------------------------------------------------

8. The execution and delivery by the Company of each of the Transaction
Documents and the performance by the Company of its obligations under such
agreements, including its issuance and sale of the Shares and the Conversion
Shares, do not and will not: (a) require any consent, approval, license or
exemption by, order or authorization of, or filing, recording or registration by
the Company with any state governmental authority, except the Required
Approvals, (b) violate any state statute, rule or regulation, or any court
order, judgment or decree, if any, listed in Exhibit A hereto or to an officer's
certificate of the Company attached hereto, which Exhibit lists all court
orders, judgments and decrees that the Company has certified to us are
applicable to it, (c) result in any violation of the Articles of Incorporation,
as amended, or Amended and Restated Bylaws of the Company or (d) result in a
breach of, or constitute a default under, any Material Contract filed by the
Company as an exhibit to the Company's annual report on Form 10-K for the year
ended December 31, 2015, or any subsequent report filed by the Company under the
Exchange Act.

 

        9. The Shares being delivered to the Purchasers pursuant to the Purchase
Agreement have been duly and validly authorized and, when issued, delivered and
paid for as contemplated in the Purchase Agreement, will be duly and validly
issued, fully paid and non‑assessable, and free of any preemptive right or
similar rights contained in the Company's Amended and Restated Articles of
Incorporation, as amended, or Amended and Restated Bylaws.

 


 


 


C-2

--------------------------------------------------------------------------------

EXHIBIT D
 
Form of Secretary's Certificate
 
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of The Bancorp, Inc., a Delaware corporation (the "Company"),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of June __, 2016, by and among the Company and the investors
party thereto (the "Purchase Agreement"), and further certifies in his official
capacity, in the name and on behalf of the Company, the items set forth below. 
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Purchase Agreement.
 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on ________ __, 2016, which represent all of the resolutions approving the
transactions contemplated by the Purchase Agreement and the issuance of the
Shares.  Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Amended and Restated Articles of Incorporation of the Company, together with any
and all amendments thereto currently in effect, and no action has been taken to
further amend, modify or repeal such Articles of Incorporation, the same being
in full force and effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Amended and Restated Bylaws of the Company and any and all amendments thereto
currently in effect, and no action has been taken to further amend, modify or
repeal such Bylaws, the same being in full force and effect in the attached form
as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Purchase Agreement on behalf of the Company, and the signature appearing
opposite such person's name below is such person's genuine signature.

 
Name
Position
Signature
[●]
[●]
 
[●]
[●]
 

D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of _____________, 2016.
 
 
 
 
[NAME]
Secretary
 
 




 
I, [●], Chief [●] Officer of the Company, hereby certify that [●] is the duly
elected, qualified and acting Secretary of the Company and that the signature
set forth above is his true signature.
 
 
 
 
[NAME]
Chief [●] Officer
 
 




 
D-2

--------------------------------------------------------------------------------

EXHIBIT E
 
Form of Officer's Certificate
 
The undersigned, the [●] of The Bancorp, Inc., a Delaware corporation (the
"Company"), pursuant to Section 2.2(a)(vii) of the Securities Purchase
Agreement, dated as of________ __, 2016, by and among the Company and the
investors signatory thereto (the "Securities Purchase Agreement"), hereby
represent, warrant and certify in his official capacity, in the name and on
behalf of the Company, as follows (capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement):
 
1.            The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct as of the date of the
Securities Purchase Agreement and as of the Closing Date, as though made on and
as of such date, except for such representations and warranties that speak as of
a specific date (which representations and warranties are so true and correct as
of such date).
 
2.            The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.
 
IN WITNESS WHEREOF, the undersigned have executed this certificate this [●] day
of [●], 2016.
 
 
THE BANCORP, INC.
 
 
By: __________________________________


 
 
Name: ________________________________
 
 
Title: _________________________________
 
 


 
E-1

--------------------------------------------------------------------------------

EXHIBIT F


Form of Castle Creek Side Letter




The Bancorp, Inc.
409 Silverside Road
Wilmington, DE  19809


August [   ], 2016
 


 


Castle Creek Capital Partners VI, L.P.
6051 El Tordo
Rancho Santa Fe, CA 92091
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as August
5, 2016 (the "Purchase Agreement"), between The Bancorp, Inc., a Delaware
corporation (the "Company"), and the purchasers identified on the signature
pages thereto (the "Purchasers").  In connection with the execution and delivery
of the Purchase Agreement, the Company and Castle Creek Capital Partners, VI,
L.P. ("Castle Creek") are contemporaneously entering into this agreement (this
"Side Letter Agreement") and, as such, the parties hereto acknowledge and agree
that this Side Letter Agreement shall remain in full force and effect
notwithstanding the execution and delivery of the Purchase Agreement. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.


The Company and Castle Creek hereby agree as follows:


1. Board Appointment.


(a)            Following the Closing and upon the written request of Castle
Creek, the Company will promptly cause a person designated by Castle Creek (the
"Board Representative") to be elected or appointed to the Board of Directors of
the Company (the "Board of Directors"), subject to satisfaction of all legal and
regulatory requirements regarding service and election or appointment as a
director of the Company, and The Bancorp Bank (the "Bank") board of directors
(the "Bank Board"), subject to all legal and regulatory requirements regarding
service and election or appointment as a director of the Bank, in each case for
as long as Castle Creek, together with its Affiliates, owns in the aggregate
4.0% or more of all of the outstanding Common Stock (assuming the conversion of
the Preferred Stock)("Minimum Ownership Interest").  So long as Castle Creek,
together with its Affiliates, has a Minimum Ownership Interest, the Company will
recommend to its shareholders the election of the Board Representative to the
Board of Directors at the Company's annual meeting of shareholders, subject to
satisfaction of all legal requirements regarding service and election or
appointment as a director of the Company.  If Castle Creek no longer has a
Minimum Ownership Interest, Castle Creek will have no further rights under
Sections 1(a) through 1(b) and, at the written request of the Board of
Directors, shall use commercially reasonable efforts to cause its Board
Representative to resign from the Board of Directors and the Bank Board as
promptly as possible thereafter.


F-1

--------------------------------------------------------------------------------

(b)            The Board Representative shall, subject to applicable law, be one
of the Company's nominees to serve on the Board of Directors.  The Company shall
use its reasonable best efforts to have the Board Representative elected as a
director of the Company by the shareholders of the Company, and the Company
shall solicit proxies for the Board Representative to the same extent as it does
for any of its other Company nominees to the Board of Directors.  The Company
shall ensure, and shall cause the Bank to ensure, that the Board of Directors
and the Bank Board shall have at least four members for so long as Castle Creek
shall have the right to appoint a Board Representative.


(c)            Subject to Section 1(a), upon the death, resignation, retirement,
disqualification, or removal from office as a member of the Board or the Bank
Board of the Board Representative, Castle Creek shall have the right to
designate the replacement for such Board Representative, which replacement shall
satisfy all legal, bank regulatory and governance requirements regarding service
as a director of the Company.  The Board and the Bank Board shall use their
respective reasonable best efforts to take all action required to fill the
vacancy resulting therefrom with such person (including such person, subject to
applicable Law, being one of the Company's nominees to serve on the Board and
the Bank Board), using reasonable best efforts to have such person elected as
director of the Company by the shareholders of the Company and the Company
soliciting proxies for such person to the same extent as it does for any of its
other nominees to the Board, as the case may be.


(d)            The Board Representative shall be entitled to compensation,
including fees, and indemnification and insurance coverage in connection with
his or her role as a director to the same extent as other directors on the Board
or the Bank Board, as applicable, and the Board Representative shall be entitled
to reimbursement for reasonable documented, out-of-pocket expenses incurred in
attending meetings of the Board and the Bank Board, or any committee thereof in
accordance with Company policy.


(e)            The Company acknowledges that the Board Representative may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by Castle Creek and/or certain of its Affiliates (collectively, the
"Castle Creek Indemnitors").  The Company hereby agrees on behalf of itself and
the Bank that with respect to a claim by the Board Representative for
indemnification arising out his or her service as a director of the Company
and/or the Bank (1) that it is the indemnitor of first resort (i.e., its
obligations to the Board Representative with respect to indemnification,
advancement of expenses and/or insurance (which obligations shall be the same
as, but in no event greater than, any such obligations to members of the Board
or the Bank Board, as applicable) are primary and any obligation of the Castle
Creek Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Board Representative are secondary), and
(2) the Castle Creek Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Board Representative against the Company.
 
2. Board Observer.  The Company hereby agrees that, from and after the Closing
Date, for so long as Castle Creek and its Affiliates own in the aggregate 50% or
more of all of the Shares purchased by Castle Creek and its Affiliates pursuant
to the Purchase Agreement, and do not have a Board Representative currently
serving on the Board of Directors and the Bank Board, the Company shall invite a
person designated by Castle Creek (the "Observer") to attend meetings of the
Board of Directors and the Bank Board (including any meetings of committees
thereof on which the Board Representative would be permitted to attend) in a
nonvoting, nonparticipating observer capacity.  The Observer shall be entitled
to attend such meetings only in the event Castle Creek does not have a Board
Representative on the Board of Directors and the Bank Board. The Observer shall
not have any right to vote on any matter presented to the Board of Directors or
the Bank Board or any committee thereof.  The Company shall give the Observer
written notice of each meeting of the Board of Directors and the Bank Board at
the same time and in the same manner as the members of the Board of Directors or
the Bank Board (as the case may be), shall provide the Observer with all written
materials and other information given to members of the Board of Directors or
the Bank Board (as the case may be) at the same time such materials and
information are given to such members (provided, however, that the Observer
shall not be provided any confidential supervisory information) and shall permit
the Observer to attend as an observer at all meetings thereof, and in the event
the Company proposes to take any action by written consent in lieu of a meeting,
the Company shall give written notice thereof to the Observer prior to the
effective date of such consent describing the nature and substance of such
action and including the proposed text of such written consents.  If Castle
Creek and its Affiliates in the aggregate no longer own in the aggregate 50% or
more of all of the Shares purchased by Castle Creek and its Affiliates pursuant
to the Purchase Agreement, Castle Creek will have no further rights under this
Section 2.
 
F-2

--------------------------------------------------------------------------------

3. Reimbursement for Legal Expenses. The Company shall pay the reasonable legal
fees and expenses of counsel to Castle Creek, not to exceed $20,000, incurred by
Castle Creek in connection with the transactions contemplated by the Transaction
Documents, which amount shall be paid directly by the Company to counsel for
Castle Creek at the Closing.
 
4. Governing Law. This Side Letter Agreement and all acts and transactions
pursuant hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware without giving effect to principles of
conflicts of laws.
 
5. Conflicting Terms. This Side Letter Agreement constitutes a valid and binding
agreement of the Company and Castle Creek and shall survive the execution and
delivery of the Purchase Agreement.  In the event of any conflict between the
provisions of this Side Letter Agreement and the provisions of the Purchase
Agreement, the provisions of this Side Letter Agreement shall prevail and be
given effect.
 
6. Counterparts. This Side Letter Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document.  All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
F-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Side Letter Agreement as of
the date first above written.
 
 
THE BANCORP, INC.
 
 
 
  
 
By:
  
 
        
Name:      
      Title:             



 
                                                                      




Agreed and acknowledged as of the date first above written:


 
CASTLE CREEK CAPITAL PARTNERS VI, L.P.
 
By: Castle Creek Capital VI LLC, its general partner
 
 
    
By:
    
        
Name:      
      Title:               


 
F-4

--------------------------------------------------------------------------------

EXHIBIT G


Form of Certificate of Designation


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES C MANDATORILY CONVERTIBLE CUMULATIVE NON-VOTING PERPETUAL PREFERRED STOCK
OF
THE BANCORP, INC.


THE BANCORP, INC., a corporation organized and existing under the laws of the
State of Delaware (the "Corporation"), in accordance with the provisions of
Section 151 of the General Corporation Law of the State of Delaware, does hereby
certify:


The board of directors of the Corporation (the "Board of Directors") or an
applicable committee of the Board of Directors, in accordance with the
Certificate of Incorporation and Bylaws of the Corporation and applicable law,
adopted the following resolution on July 20, 2016 creating a series of shares of
Preferred Stock of the Corporation designated as "Series C Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock".


RESOLVED, that pursuant to the provisions of the Certificate of Incorporation
and the Bylaws of the Corporation and applicable law, a series of preferred
stock, par value $0.01 per share, of the Corporation be and hereby is created,
and that the designation and number of shares of such series, and the voting and
other powers, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions thereof, of the shares of
such series, are as follows:


Section 1.                          Definitions.  For the purposes hereof, the
following terms shall have the following meanings:
 
"Affiliate" means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act.  With respect to a Holder, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Holder will be deemed to be an Affiliate of such Holder.


"Beneficial Ownership Limitation" shall have the meaning set forth in Section
6(b).


"BHC Act" means the federal Bank Holding Company Act of 1956, as amended, and
the Federal Reserve regulations thereunder.


"BHC Affiliates" means, with respect to a Person, its Affiliates and all of its
"affiliates" as defined in the BHC Act or Regulation Y of the Federal Reserve.


"Board of Directors" means the Board of Directors of the Corporation.
 
G-1

--------------------------------------------------------------------------------



"Business Day" means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the Corporation's common stock, par value $1.00 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.


"Conversion Price" shall have the meaning set forth in Section 6(a).


"Conversion Shares" means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series C Preferred Stock in accordance with the
terms hereof.


"Corporation" means The Bancorp, Inc.


"DGCL" shall mean the Delaware General Corporation Law.


"Dividend Payment Date" shall have the meaning set forth in Section 3(a).


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


"Federal Reserve" means the Board of Governors of the Federal Reserve System.


"Holder" means any holder of Series C Preferred Stock.


"Issuance Date" means the date of the "Closing" as defined in that certain
Securities Purchase Agreement, dated August 5, 2016, by and among the
Corporation and the "Purchasers" named therein.


"Junior Securities" shall have the meaning set forth in Section 5(a).


"Liquidation Preference" shall mean $1,000.


"Mandatory Conversion" shall have the meaning set forth in Section 6(a).


"Mandatory Conversion Date" shall have the meaning set forth in Section 6(a).


"Parity Securities" shall have the meaning set forth in Section 5(a).


"Permitted Transfer" means a transfer by any Holder: (i) in a widespread public
distribution; (ii) in which no transferee (or group of associated transferees)
would receive two percent (2%) or more of any class of Voting Securities of the
Corporation; or (iii) to a transferee that would control more than fifty percent
(50%) of the Voting Securities of the Corporation without any transfer from the
Holder.


G-2

--------------------------------------------------------------------------------

"Person" means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"Senior Securities" shall have the meaning set forth in Section 5(a).


"Series C Cash Dividend" shall have the meaning set forth in Section 3(a).


"Series C Cash Dividend Rate" shall have the meaning set forth in Section 3(a).


"Series C Preferred Stock" shall have the meaning set forth in Section 2(a).


"Series C Preferred Stock Register" shall have the meaning set forth in Section
2(b).


"Share Delivery Date" shall have the meaning set forth in Section 6(d)(i).


"Stockholder Approval" means the time after which the Corporation shall have
obtained stockholder approval, in accordance with the Corporation's amended and
restated bylaws, of the Corporation's stockholders in accordance with
Section 5635(e)(4) of the Equity Rules of The NASDAQ Stock Market (or any
successor provisions thereto or any similar provisions of any stock exchange on
which the Common Stock is listed) with respect to the issuance of all of the
Securities as described in the Securities Purchase Agreement, including, without
limitation, the issuance of the Common Stock issuable upon conversion of the
Series C Preferred Stock.


"Trading Day" means a day on which the Common Stock is traded for any period on
the principal securities exchange on which the Common Stock is then traded, or
if the Common Stock is not traded on a principal securities exchange, on a day
that the Common Stock is traded on another securities market on which the Common
Stock is then being traded.


"Voting Conversion Limit" has the meaning set forth in Section 6(b).


"Voting Ownership Interest" means, with respect to any particular date and with
respect to any Holder, the percentage of any class of Voting Securities of the
Corporation deemed to be owned or controlled by the Holder (when aggregated with
its BHC Affiliates) for purposes of, and in accordance with, the BHC Act and its
implementing regulations and guidance.


"Voting Securities" has the meaning set forth in the BHC Act and any rules and
regulations promulgated thereunder.


G-3

--------------------------------------------------------------------------------

Section 2.                          Designation, Amount and Par Value;
Assignment.
 
(a)            The series of preferred stock designated by this Certificate of
Designation shall be designated as the Corporation's Series C Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock (the "Series C
Preferred Stock") and the number of shares so designated shall be 40,000 (which
shall not be subject to increase without the written consent of the Holders of a
majority of the issued and outstanding Series C Preferred Stock). Each share of
Series C Preferred Stock shall have a par value of $0.01 per share.
 
(b)            The Corporation shall register shares of the Series C Preferred
Stock in the name of the Holders thereof from time to time upon records to be
maintained by the Corporation for that purpose, or, at the option of the
Corporation, the Corporation's transfer agent (the "Series C Preferred Stock
Register").  The Series C Preferred Stock shall be issued in book entry only,
provided that the Corporation shall issue one or more certificates representing
shares of Series C Preferred Stock, to the extent such issuance is requested by
a given Holder.  References herein to certificates representing the Series C
Preferred Stock shall apply only if such shares have been issued in certificated
form.  The Corporation may deem and treat the registered Holder of shares of
Series C Preferred Stock as the absolute owner thereof for the purpose of any
conversion thereof and for all other purposes.  The Corporation shall register
the transfer of any shares of Series C Preferred Stock in the Series C Preferred
Stock Register, upon surrender of the certificates evidencing such shares to be
transferred, duly endorsed by the Holder thereof, to the Corporation at its
address specified herein.  Upon any such registration or transfer, a new
certificate evidencing the shares of Series C Preferred Stock so transferred
shall be issued to the transferee (if requested) and a new certificate
evidencing the remaining portion of the shares not so transferred, if any, shall
be issued to the transferring Holder.  The provisions of this Certificate of
Designation are intended to be for the benefit of all Holders from time to time
and shall be enforceable by any such Holder.
 
Section 3.                          Dividends.
 
(a)            Unless the Series C Preferred Stock has been converted in
accordance with Section 6, and subject to the preferential rights of holders of
any class or series of Senior Securities, the holders of Series C Preferred
Stock shall be entitled to receive, when, as and if authorized by the Board of
Directors and declared by the Corporation, out of funds legally available for
the payment of dividends, cash dividends at the rate of 12% per annum (the
"Series C Cash Dividend Rate").  Dividends on the Series C Preferred Stock are
cumulative.  Dividends on any shares of the Series C Preferred Stock (each a
"Series C Cash Dividend") shall be payable quarterly in arrears within
forty-five (45) days after the end of each quarter (each such payment date, a
"Dividend Payment Date"); provided, however, (A) dividends will begin accruing
on October 1, 2016 and the first Series C Cash Dividend will be  payable with
respect to the quarter ending December 31, 2016; and (B) the Corporation shall
neither declare nor pay any Series C Cash Dividends from and after the date
which is 180 days from the Issuance Date without prior consultation with, and
non-objection by, the Federal Reserve Bank of Philadelphia.  Any dividend
payable on the Series C Preferred Stock for any partial dividend period shall be
prorated and computed on the basis of a 360-day year consisting of twelve 30-day
months.  Dividends shall be payable to holders of record as they appear in the
stock records of the Corporation at the close of business on the applicable
record date, which shall be any date designated by the Board of Directors for
the payment of dividends that is not more than 90 nor less than five days prior
to such Dividend Payment Date. If the Series C Preferred Stock is converted into
Common Stock prior to October 1, 2016, pursuant to Section 6, then no dividends
shall be payable on the Series C Preferred Stock.
 
G-4

--------------------------------------------------------------------------------

(b)            No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend payment or payments on the Series C Preferred
Stock that may be in arrears.
 
(c)            So long as any shares of Series C Preferred Stock remain
outstanding, if all dividends payable pursuant to Section 3 on all outstanding
shares of the Series C Preferred Stock for any Dividend Payment Date have not
been declared and paid, or declared and funds set aside therefor, the
Corporation shall not (x) declare or pay dividends with respect to, or, directly
or indirectly, redeem, purchase or acquire any of its Junior Securities or (y)
directly or indirectly, redeem, purchase or acquire any of its Parity
Securities, other than, in each case, (i) redemptions, purchases or other
acquisitions of Junior Securities or Parity Securities in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of any one or more employees, officers, directors or consultants or in
connection with a dividend reinvestment plan, (ii) any declaration of a dividend
in connection with any stockholders' rights plan, or the issuance of rights,
stock or other property under any stockholders' rights plan, or the redemption
or repurchase of rights pursuant thereto, (iii) conversions or exchanges of
Junior Securities or Parity Securities for Junior Securities or Parity
Securities and (iv) any purchase of fractional interests in shares of the
Corporation's share capital pursuant to the conversion or exchange provisions of
such share capital or the securities being converted or exchanged.
 
(d)            When dividends are not paid in full upon the Series C Preferred
Stock or any other class or series of Parity Stock, or a sum sufficient for such
payment is not set apart, all dividends declared upon the Series C Preferred
Stock and any shares of Parity Stock shall be declared ratably in proportion to
the respective amounts of dividends accumulated, accrued and unpaid on the
Series C Preferred Stock and accumulated, accrued and unpaid on such Parity
Stock (which shall not include any accumulation in respect of unpaid dividends
for prior dividend periods if such Parity Stock does not have a cumulative
dividend).
 
Section 4.                          Voting Rights.  Except as otherwise provided
herein or as otherwise required by the DGCL, the Series C Preferred Stock shall
have no voting rights and shall not be included in determining the number of
shares voting or entitled to vote on any matter. However, as long as any shares
of Series C Preferred Stock are outstanding, the Corporation shall not, without
the affirmative vote of the Holders of a majority of the then outstanding shares
of the Series C Preferred Stock, (a) issue additional amounts or classes of
Senior Securities, (b) modify the terms of the Series C Preferred Stock so as to
significantly and adversely affect its rights or preference, as reasonably
determined by the Holders, (c) liquidate, dissolve or wind-up the business and
affairs of the Corporation in any form of transaction, or consent to any of the
foregoing, (d) pay dividends when preferred dividends on the Series C Preferred
Stock are in arrears or (e) take any other action which, under the laws of
Delaware or any other applicable law, requires the prior approval (by vote or
written consent) of the Series C Preferred Stock voting as a separate class.
 
G-5

--------------------------------------------------------------------------------

Section 5.                          Rank; Liquidation.
 
(a)            The Series C Preferred Stock shall rank (i) senior to all of the
Common Stock; (ii) senior to any class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms junior to any
Series C Preferred Stock ("Junior Securities"); (iii) on parity with any class
or series of capital stock of the Corporation hereafter created specifically
ranking by its terms on parity with the Series C Preferred Stock ("Parity
Securities"); and (iv) junior to any class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms senior to any
Series C Preferred Stock ("Senior Securities"), in each case, as to
distributions of assets upon liquidation, dissolution or winding up of the
Corporation, whether voluntarily or involuntarily.
 
(b)            Subject to the prior and superior rights of the holders of any
Senior Securities of the Corporation, upon liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, each Holder shall be
entitled to receive, in preference to any distributions of any of the assets or
surplus funds of the Corporation to the holders of the Common Stock and Junior
Securities and pari passu with any distribution to the holders of Parity
Securities, an amount equal to the Liquidation Preference plus an additional
amount equal to any dividends accrued and unpaid and/or declared but unpaid on
such shares, before any payments shall be made or any assets distributed to
holders of any class of Common Stock or Junior Securities.  If, upon any such
liquidation, dissolution or winding up of the Corporation, the assets of the
Corporation shall be insufficient to pay the holders of shares of the Series C
Preferred Stock the amount required under the preceding sentence, then all
remaining assets of the Corporation shall be distributed ratably to holders of
the shares of the Series C Preferred Stock and Parity Securities.
 
Section 6.                          Mandatory Conversion.
 
(a)            Mandatory Conversion Upon Stockholder Approval. Upon the
Corporation obtaining Stockholder Approval (the time of obtaining such
Stockholder Approval is referred to herein as the "Mandatory Conversion Date"),
then all outstanding shares of Series C Preferred Stock shall automatically be
converted into shares of Common Stock (the "Mandatory Conversion") equal to
(i) the sum of the Liquidation Preference and all accrued and unpaid dividends
thereon; divided by (ii) $4.50 (as such dollar amount in this clause (ii) may be
adjusted from time to time pursuant to Section 7, the "Conversion Price").
 
(b)            Beneficial Ownership Limitation.
 
(i)            Notwithstanding anything in this Certificate of Designation to
the contrary, the Corporation shall not effect any conversion of the Series C
Preferred Stock, and a Holder shall not have the right to convert any portion of
the Series C Preferred Stock, to the extent that, after giving effect to such
Conversion, such Holder (together with such Holder's Affiliates, and any other
Person whose beneficial ownership of Common Stock would be aggregated with that
of the Holder for purposes of Section 13(d) of the Exchange Act and the
applicable regulations of the Commission, including any "group" of which the
Holder is a member) would beneficially own a number of shares of Common Stock in
excess of the Beneficial Ownership Limitation (as defined below).  For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by such Holder and its Affiliates shall include the number of shares of
Common Stock issuable upon conversion of the Series C Preferred Stock.  Except
as set forth in the preceding sentence, for purposes of this Section 6(b),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the applicable regulations of the Commission.  For purposes of
this Section 6(b), in determining the number of outstanding shares of Common
Stock, absent actual knowledge of such Holder to the contrary, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (A) the Corporation's most recent periodic or annual filing
with the Commission, as the case may be, (B) a more recent public announcement
by the Corporation that is filed with the Commission, or (C) a more recent
notice by the Corporation or the Corporation's transfer agent to the Holder
setting forth the number of shares of Common Stock then outstanding.  The
"Beneficial Ownership Limitation" shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock pursuant to the Mandatory Conversion.
 
G-6

--------------------------------------------------------------------------------

(ii)            Notwithstanding anything to the contrary contained in this
Certificate of Designation, if, as of the Mandatory Conversion Date, the
conversion of the Series C Preferred Stock would result in the Holder thereof
(together with its BHC Affiliates) owning or controlling in the aggregate more
than a 9.9% Voting Ownership Interest, excluding for the purpose of this
calculation any reduction in ownership resulting from transfers by such Holder
and its BHC Affiliates of Voting Securities of the Corporation (the "Voting
Conversion Limit"), then then such shares of Series C Preferred Stock owned by
such Holder shall not be converted on such the Mandatory Conversion Date to the
extent such conversion would result in such Holder and its BHC Affiliates owning
or controlling in the aggregate Voting Securities in excess of the Voting
Conversion Limit (for the avoidance of doubt, thereby permitting conversion of
shares up to but not exceeding the Voting Conversion Limit). Each share of
Series C Preferred Stock that is not converted on the Mandatory Conversion Date
due to the Voting Conversion Limit shall remain outstanding and shall be
converted into Common Stock at the Conversion Price, following a transfer of
such Series C Preferred Stock to a transferee pursuant to a Permitted Transfer
upon the election of such transferee
 
(c)            Mechanics of Conversion
 
(i)            Procedural Requirements. All holders of record of shares of
Series C Preferred Stock shall be sent written notice of the Mandatory
Conversion Date. Such notice need not be sent in advance of the occurrence of
the Mandatory Conversion Date. Upon receipt of such notice, each holder of
certificated shares of Series C Preferred Stock shall surrender his, her or its
certificate or certificates for all such shares (or, if such Holder alleges that
such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation at the place designated in such notice. If so required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or by
his, her or its attorney duly authorized in writing. All rights with respect to
the Series C Preferred Stock converted pursuant to Section 6(a), including the
rights, if any, to receive notices and vote (other than notice of the Mandatory
Conversion Date or as a holder of Common Stock), will terminate at the Mandatory
Conversion Date (notwithstanding the failure of the holder or holders thereof to
surrender the certificates at or prior to such time). As soon as practicable
after the Mandatory Conversion Date and the surrender of the certificate or
certificates (or lost certificate affidavit and agreement), if any, for Series C
Preferred Stock, the Corporation shall authorize American Stock Transfer and
Trust Company (the "Transfer Agent") to register in the name of the Holder such
Conversion Shares on the book-entry system of the Transfer Agent.  If the Holder
wishes to hold the Conversion Shares in certificated form, the Holder may so
request and the Transfer Agent will mail to the holder on or more stock
certificates evidencing the Holder's Conversion Shares.  Holders of
uncertificated shares of Series C Preferred Stock will have their shares
automatically converted, and such Conversion Shares will be reflected on the
book-entry system of the Transfer Agent.  The Corporation will also issue and
deliver to such Holder cash as provided in Section 6(c)(iii) in lieu of any
fraction of a share of Common Stock otherwise issuable upon such conversion.
 
G-7

--------------------------------------------------------------------------------

(ii)            Reservation of Shares Issuable Upon Conversion.  The Corporation
shall at all times when any Series C Preferred Stock shall be outstanding,
reserve and keep available out of its authorized but unissued capital stock, for
the purpose of effecting the conversion of the Series C Preferred Stock, such
number of its duly authorized shares of Common Stock as shall from time to time
be sufficient to effect the conversion of all outstanding Series C Preferred
Stock; and if at any time the number of authorized but unissued shares of Common
Stock shall not be sufficient to effect the conversion of all then outstanding
shares of the Series C Preferred Stock, the Corporation shall take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes, including, without limitation, engaging in commercially reasonable
efforts to obtain the requisite stockholder approval of any necessary amendment
to the Corporation's Certificate of Incorporation.
 
(iii)            Fractional Shares.  Fractional shares, if any, of Common Stock
will not be issued upon conversion but, in lieu thereof, the Corporation will
make a cash payment based on such fraction times the closing price of the
Corporation's Common Stock as reported on the NASDAQ Stock Market or such other
stock exchange or quotation system on which the Common Stock is then listed or
quoted, on the trading day immediately preceding the Mandatory Conversion Date.
 
(iv)            Transfer Taxes.  The issuance of certificates for shares of the
Common Stock upon conversion of the Series C Preferred Stock shall be made
without charge to any Holder for any documentary, stamp or similar taxes that
may be payable in respect of the issue or delivery of such certificates,
provided that the Corporation shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the registered
Holder(s) of such shares of Series C Preferred Stock and the Corporation shall
not be required to issue or deliver such certificates unless or until the Person
or Persons requesting the issuance thereof shall have paid to the Corporation
the amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid.
 
G-8

--------------------------------------------------------------------------------

Section 7.                          Certain Adjustments.
 
(a)            If the Corporation shall, at any time or from time to time prior
to conversion of shares of Series C Preferred Stock, (i) pay a dividend or make
a distribution on the outstanding shares of Common Stock payable in cash, Common
Stock or other assets, rights or property of the Company, (ii) subdivide the
outstanding shares of Common Stock into a larger number of shares, (iii) combine
the outstanding shares of Common Stock into a smaller number of shares,
(iv) issue any shares of its capital stock in a reclassification,
recapitalization or other similar event affecting the Common Stock, (v) declare
a redemption or repurchase of the Common Stock, or (vi) authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of Common Stock or of any rights, then, and in each such
case, the Conversion Price in effect immediately prior to such event shall be
adjusted (and/or any other appropriate actions shall be taken by the
Corporation) so that the holder of any share of Series C Preferred Stock
thereafter converted shall be entitled to receive the number of shares of Common
Stock or other securities of the Corporation, cash or other assets, rights or
property that such holder would have owned or would have been entitled to
receive upon or by reason of any of the events described above, had such share
of Series C Preferred Stock been converted immediately prior to the occurrence
of such event. An adjustment made pursuant to this Section 7(a) shall become
effective retroactively (A) in the case of any such dividend or distribution, to
a date immediately following the close of business on the record date for the
determination of holders of Common Stock entitled to receive such dividend or
distribution, or (B) in the case of any such subdivision, combination or
reclassification, recapitalization or other similar event, to the close of
business on the day upon which such corporate action becomes effective.
 
(b)            No adjustment of the applicable Conversion Price for the Series C
Preferred Stock shall be made in an amount less than one cent per share;
provided, however, that any adjustments which are not required to be made by
reason of this sentence shall be carried forward and shall be either taken into
account in any subsequent adjustment made prior to three years from the date of
the event giving rise to the adjustment being carried forward, or shall be made
at the end of three years from the date of the event giving rise to the
adjustment being carried forward.
 
(c)            Notice to the Holders.
 
(i)            Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.
 
(ii)            Other Notices.  If (A) the Corporation shall declare a
redemption or repurchase of the Common Stock, (B) the Corporation shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of Common Stock or of any rights, (C)
the approval of any stockholders of the Corporation shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property, or (D) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, then,
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of the Series C Preferred Stock, and
shall cause to be delivered to each Holder at its last address as it shall
appear upon the stock books of the Corporation, at least 10 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.
 
G-9

--------------------------------------------------------------------------------

Section 8.                          Miscellaneous.
 
(a)            Redemption.  The Series C Preferred Stock is not redeemable.
 
(b)            Notices.  Any and all notices or other communications or
deliveries to be provided by the holders hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service, addressed to the Corporation, at 409 Silverside Road,
Wilmington, Delaware 19809, facsimile number (302) 793-1672, or such other
facsimile number or address as the Corporation may specify for such purposes by
notice to the holders delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to each holder at
the facsimile number or address of such holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such holder. Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 5:30 p.m. (New York City time) on any date, (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in this Section
between 5:30 p.m. and 11:59 p.m. (New York City time) on any date, (iii) the
second Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.
 
(c)            Lost or Mutilated Series C Preferred Stock Certificate.  If a
Holder's Series C Preferred Stock certificate shall be mutilated, lost, stolen
or destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series C Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership thereof, reasonably
satisfactory to the Corporation and, in each case, customary and reasonable
indemnity, if requested.  Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.
 
G-10

--------------------------------------------------------------------------------

(d)            Waiver.  Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation.  Any waiver by the
Corporation or a Holder must be in writing.  Notwithstanding any provision in
this Certificate of Designation to the contrary, any provision contained herein
and any right of the Holders of Series C Preferred Stock granted hereunder may
be waived as to all shares of Series C Preferred Stock (and the Holders thereof)
upon the written consent of the Holders of not less than a majority of the
shares of Series C Preferred Stock then outstanding.
 
(e)            Severability.  If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.  If it shall be found that
any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.
 
(f)            Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.
 
(g)            Headings.  The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designation and shall not
be deemed to limit or affect any of the provisions hereof.
 
(h)            Status of Converted Series C Preferred Stock.  If any shares of
Series C Preferred Stock shall be converted or reacquired by the Corporation,
such shares shall, without need for any action by the Board of Directors or
otherwise, resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series C Preferred Stock.
 
********************
G-11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this _____ day of August 2016.
 
THE BANCORP, INC.


By:   ____________________________________________
Name:
Title:




Signature Page to Certificate of Designation



G-12

--------------------------------------------------------------------------------



EXHIBIT H


Form of Pilgrims & Indians Side Letter


The Bancorp, Inc.
409 Silverside Road
Wilmington, DE 19809






August     , 2016


Pilgrims & Indians Capital, LLC
3317 Bowman Avenue
Austin, Texas  78703


Gentlemen:


In further consideration of the purchase of 1,216,782 shares of common stock and
6,438 shares of Series C Mandatorily Convertible Cumulative Non-Voting Perpetual
Preferred Stock (collectively, the "Shares") to be issued by The Bancorp, Inc.
(the "Company") by a fund for which Pilgrims & Indians Capital, LLC ("P&I")
serves as general partner, the Company hereby agrees as follows:
 

1. Structuring Fee.  In consideration of the substantial time and effort
expended by P&I in developing the terms of the offering of the Shares with the
Company, at the time of the Closing (as defined in the Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and each
purchaser of the Shares), the Company will pay to P&I a structuring fee of
$250,000 (the "Structuring Fee") in immediately available funds.  The
Structuring Fee will be paid to P&I by wire transfer to an account designated in
writing by P&I to the Company prior to the Closing.

 

2.     Board Representation.  (a)       In connection with the purchase of the
Shares, P&I will be permitted to designate one (1) natural person to serve as a
director of the Company (the "Director Designee").  Following the Closing, with
the cooperation of the Director Designee, the Company will promptly seek
regulatory non-objection to the service of the Director Designee on the Board of
Directors of the Company.  The initial Director Designee shall be Shivan
Govindan.  Promptly following the receipt of all necessary regulatory
non-objections, the Company shall take all corporate actions necessary to
appoint the Director Designee to the Board of Directors of the Company.

 
(b)            For so long as a fund or funds for which P&I serves as general
partner holds at least 4% of the outstanding shares of the Company (with the
shares of Series C Mandatorily Convertible Cumulative Non-Voting Perpetual
Preferred Stock being considered on an as-converted basis) (the "Ownership
Threshold"), the Company shall (i) take all actions necessary to re-nominate the
Director Designee for election as a director of the Company at the end of each
term of his service as a director of the Company and (ii) recommend that
stockholders of the Company re-elect the Director  Designee for as a director of
the Company.
 
(c)            Should (i) the initial Director Designee (or any subsequent
Director Designee) fail to receive the necessary regulatory non-objections to
his service of the Board of Directors of the Company or (ii) following his
appointment to the Board of Directors of the Company, the Director Designee
cease to serve as a director of the Company (whether due to resignation,
removal, or failure to be re-elected), P&I shall be entitled to designate a
substitute Director Designee, which individual Director Designee shall be
subject to the non-objection of the Board of Directors of the Company, which
shall not be unreasonably withheld.  Any objection by the Company to a Director
Designee shall be made in writing and shall state a reasonable governance,
regulatory, or business reason for the objection.  Should any objection to a
Director Designee be given by the Company, P&I will be permitted to continue to
designate Director Designees until the Company agrees to the service of the
Director Designee on the Board of Directors of the Company.  Upon agreement of
an acceptable Director Designee, the Company shall pursue regulatory
non-objection and appointment of such Director Designee to the Board of
Directors of the Company as provided in paragraph 2(a) hereof.  This right of
P&I shall lapse at such time as a fund or funds for which P&I serves as general
partner ceases to hold the Ownership Threshold.
 
H-1

--------------------------------------------------------------------------------

3. Board Observer.  For so long as a fund or funds for which P&I serves as
general partner holds at least 50% of the Shares (with the shares of Series C
Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock being
considered on an as-converted basis) and does not have a Director Designee
serving on the Board of Directors of the Company, the Company shall invite a
person designated by P&I (the "Observer") to attend meetings of the Board of
Directors of the Company in a nonvoting, nonparticipating observer capacity,
provided, however, that the Observer shall not be provided any confidential
supervisory information.  The Observer shall not have any right to vote on any
matter presented to the Board of Directors of the Company.

 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without regard to the conflicts of law
principles thereof. Any notices or other communications required or permitted
hereunder shall be sent by registered or certified mail with postage prepaid,
reputable overnight courier, by facsimile transmission or by electronic mail, in
each case to the principal office of the Company or P&I at the address set forth
in the stock records of the Company, or to such other addresses as either of
them shall designate to the other by giving notice in accordance with the
foregoing provisions.
 


 
[Signature page follows.]


H-2

--------------------------------------------------------------------------------



 
[Signature Page to Side Letter]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 

 
THE BANCORP, INC.
 
 
By:_____________________________
 
 
 
Acknowledged and agreed as of
this August __, 2016:
 
PILGRIMS & INDIANS CAPITAL, LLC
 
 
By:_____________________________
 
 

 








H-3

--------------------------------------------------------------------------------

EXHIBIT I


Form of Subscription Agreement


 
SUBSCRIPTION AGREEMENT


This SUBSCRIPTION AGREEMENT (this "Agreement") is made as of the 5th day of
August 2016, by and between The Bancorp, Inc., a Delaware corporation (the
"Company"), and the investors listed on Schedule A hereto (each an "Investor"
and collectively the "Investors").
 
WHEREAS, the Company has entered into a Securities Purchase Agreement dated the
date hereof (the "Securities Purchase Agreement") with the purchasers party
thereto (the "PIPE Purchasers") for the private placement (the "Offering") of
7,560,000 shares of common stock of the Company, par value $1.00 per share
("Common Stock") at a price of $4.50 per share, and 40,000 shares of a
newly-created convertible preferred stock, Series C Mandatorily Convertible
Cumulative Non-Voting Perpetual Preferred Stock, par value $0.01 per share
("Preferred Stock" and together with the Common Stock, the "Securities") at a
price of $1,000 per share;


WHEREAS, in connection with the Offering, the PIPE Purchasers have entered into
a Registration Rights Agreement dated as of the date hereof (the "Registration
Rights Agreement");


WHEREAS, the Preferred Stock will mandatorily convert into shares of Common
Stock upon obtaining requisite stockholder approval ("Conversion Approval")
pursuant to the rules of the NASDAQ Stock Market ("NASDAQ");


WHEREAS, each Investor wishes to purchase the number of shares of Common Stock
set forth beside his or her name on Schedule A hereto;


WHEREAS, the Investors are officers and/or directors of the Company and,
accordingly, the transaction contemplated by this Agreement may result in the
shares of Common Stock to be issued pursuant to this Agreement being treated by
NASDAQ as executive compensation ("Executive Compensation Approval").


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Investor hereby agree as follows:
 

1. Contingent Purchase of Securities




a. Purchase and Issuance of the Shares. Upon the Company obtaining from its
stockholders Conversion Approval and Executive Compensation Approval (together
the "Conditional Approvals"), each Investor hereby irrevocably agrees to
purchase from the Company, and the Company hereby agrees to sell to each
Investor, on the Closing Date (as hereinafter defined), the number of shares of
Common Stock set forth next to each Investor's name on Schedule A at price of
$4.50 per share (the "Purchase Price").  On the Closing Date, upon receipt of
payment therefor in accordance with this Agreement, the Company shall deliver to
the Investor the purchased shares of Common Stock in book entry form through the
Company's transfer agent.



I-1

--------------------------------------------------------------------------------

b. Delivery of the Purchase Price.  On the Closing Date, each Investor shall
deliver to the Company the Purchase Price in immediately available funds by wire
transfer or such other form of payment as shall be acceptable to the Company and
Investor.




c. Closing. The closing (the "Closing"), shall take place at the offices of
Ledgewood,  a professional corporation, at 2001 Market Street, Suite 3400,
Philadelphia, PA 19103 no later than three (3) business days after obtaining the
Conditional Approvals ("Closing Date").




d. Termination.  This Agreement and each of the rights and obligations of the
Company and each Investor shall terminate upon the earlier of (i) termination of
the Securities Purchase Agreement, (ii) failure of the Company to obtain the
Conditional Approvals, and (iii) one (1) year from the date hereof.






2. Representations and Warranties of Investor

 
Each Investor represents and warrants to the Company that:
 

a. Accredited Investor. Investor represents that he, she or it is an "accredited
investor" as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the "Securities Act"), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to "accredited investors" under the Securities Act
and similar exemptions under applicable state law.




b. Intent.  Investor is purchasing the shares of Common Stock solely for
investment purposes, for Investor's own account and/or for the account or
benefit of its members or affiliates, and not with a view to the distribution
thereof and Investor has no present arrangement to sell such shares to or
through any person or entity.  




c. Restrictions on Transfer.  Investor acknowledges and understands that the
shares of Common Stock are being offered in a transaction not involving a public
offering in the United States within the meaning of the Securities Act and have
not been registered under the Securities Act and, if in the future Investor
decides to offer, resell, pledge or otherwise transfer the shares, that such
shares may be offered, resold, pledged or otherwise transferred only
(A) pursuant to an effective registration statement filed under the Securities
Act, (B) pursuant to an exemption from registration under Rule 144 promulgated
under the Securities Act, if available, or (C) pursuant to any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction.



I-2

--------------------------------------------------------------------------------

d. Sophisticated Investor. The Investor is sophisticated in financial matters
and able to evaluate the risks and benefits of the investment in the shares to
purchased hereby.

 

e. Independent Investigation.  Investor has relied upon an independent
investigation of the Company and has not relied upon any information or
representations made by any third parties or upon any oral or written
representations or assurances from the Company, its officers, directors or
employees or any other representatives or agents of the Company.




f. No General Solicitation.  Investor is not investing in the shares to be
issued hereby as a result of or subsequent to any general solicitation or
general advertising, including but not limited to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio, or presented at any seminar or
meeting.

  

3. Governing Law; Jurisdiction; Waiver of Jury Trial

 
Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties agree that this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. The parties
hereto hereby waive any right to a jury trial in connection with any litigation
pursuant to this Agreement and the transactions contemplated hereby.
 

4.  Assignment; Entire Agreement; Amendment

 

a. Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by Investor to one or more of his or
her affiliates.




b. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.




c. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.




d. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns. 

 
 
[remainder of page intentionally left blank]




















I-3

--------------------------------------------------------------------------------



 


 
 
This subscription is accepted by the Company on the          day of August 2016.


  
THE BANCORP, INC.
 
 
 
 
By:
 
 
 
Name:  Damian Kozlowski
 
 
Title:  Chief Executive Officer

 
I-4

--------------------------------------------------------------------------------





Accepted and agreed on the date hereof


  
INVESTOR:
 
 
 
 
 
 
 
By:
 
 
 
Name:  
 
 
Title:

 
















































[Subscription Agreement]


I-5

--------------------------------------------------------------------------------



 
THE BANCORP, INC.
 
DISCLOSURE SCHEDULES
 
PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT
DATED AS OF AUGUST 5, 2016
BY AND AMONG
THE BANCORP, INC.
AND
EACH OF THE PURCHASERS NAMED THEREIN
 
Pursuant to the Securities Purchase Agreement (the "Agreement") dated as of
August 5, 2016, by and among The Bancorp, Inc. (the "Company") and each
purchaser identified on the signature pages thereto (each, including its
successors and assigns, a "Purchaser," and collectively, the "Purchasers"), the
Company hereby provides the following disclosure schedules (the "Schedules" and
each a "Schedule") in accordance with the referenced sections of the Agreement. 
Capitalized terms used in the Schedules and not otherwise defined shall have the
meanings as set forth in the Agreement.
 
Schedule numbers and headings correspond to the section numbers in the
Agreement; provided, however, that to the extent information disclosed in
response to any Schedule number or section is reasonably clear on the face of
such disclosure that it is relevant to another number or section, such
disclosure shall be deemed to be have occurred in respect of such other Schedule
number or section.
 
The disclosure of information herein shall not imply that the disclosed
information is or could reasonably be expected to be material in the context of
the section to which it relates or any other section of or for any other purpose
under the Agreement.  The inclusion of any information in the Schedule does not
constitute an admission that such information is required to be disclosed, or
that any other undisclosed matter having a greater value or other significance
is material.
 
The Schedules and the information, descriptions and disclosures included herein
are intended to qualify and limit the representations, warranties and covenants
of the Company contained in the Agreement.  The inclusion in the Schedule of any
matter or document shall not imply any representation, warranty or covenant not
expressly given in the Agreement nor shall such disclosure be taken as extending
or broadening the scope of any of the representations, warranties or covenants. 
Nothing in the Schedule constitutes an admission of liability or obligation of
the Company to any third party, nor any admission against the Company's
interest.
 
The information provided herein is being provided solely for the purpose of
making the required disclosures to the Purchasers under the Agreement.  In
disclosing information herein, the Company expressly does not waive any
attorney‑client privilege associated with such information or any protection
afforded by the work‑product doctrine with respect to any of the matters
disclosed or discussed herein.
 

--------------------------------------------------------------------------------



 
SCHEDULE 3.1(e)
 
The Federal Reserve Bank of Philadelphia (the "FRB") requires the Company to
consult with the FRB at least 30 days before paying any dividends on the
Preferred Stock, if such Preferred Stock has not been converted into Common
Stock by 180 days from the date of issuance.
 
Schedule 3.1(c)-1

--------------------------------------------------------------------------------

SCHEDULE 3.1(g)
 
Capitalization
 
Common Stock: $1.00 par value; 75,000,000 shares authorized; 37,945,323 shares
issued and outstanding as of June 30, 2016.
 
Preferred Stock: $0.01 par value, 5,000,000 shares authorized; no shares issued
and outstanding as of June 30, 2016.
 
Stock Options: Stock options to purchase 2,276,500 shares of Common Stock were
outstanding as of June 30, 2016.
  
Common Stock that may be issued: 873,025 shares of Common Stock issuable as of
June 30, 2016 upon the vesting of outstanding restricted stock awards granted
pursuant to the Company's equity compensation plans.
Schedule 3.1(g)-1

--------------------------------------------------------------------------------

SCHEDULE 3.1(m)


Litigation


On June 30, 2016, the Company received written notice from the Internal Revenue
Service that it will be conducting an audit of the Company's tax returns for the
tax years 2012, 2013 and 2014. The audit has not yet begun.


The Company has received a subpoena from the Commission, dated March 22, 2016,
relating to an investigation by the Commission of the Company's restatement of
its financial statements for the years ended December 31, 2010 through December
31, 2013 and the interim periods ended March 31, 2014, June 30, 2014 and
September 30, 2014, which restatement was filed with the SEC on September 28,
2015, and the facts and circumstances underlying the restatement.  The Company
is cooperating fully with the SEC's investigation.  The costs to respond to the
subpoena and cooperate with the SEC's investigation could be material.


The Company received a letter, dated August 1, 2016, demanding inspection of its
books and records pursuant to Section 220 of the Delaware General Corporation
Law from legal counsel representing a shareholder (the "Demand Letter").  In
addition to demanding access to certain of the Company's books and records, the
Demand Letter states that the shareholder intends to investigate the actions of
the Company's officers and directors, and that the shareholder contemplates the
commencement of a shareholder's derivative suit against certain officers and
directors of the Company seeking the recovery of the Company's damages and other
remedies.  The Company has engaged outside counsel to represent it in this
matter and is in the process of analyzing its rights and obligations. 


The contents of this disclosure qualify any other representation or warranty in
the Agreement to which this disclosure is responsive.
Schedule 3.1(m)-1

--------------------------------------------------------------------------------

SCHEDULE 3.1(w)
 
Certain Fees
 
The Company will pay a fee equal to 4.5% of the aggregate purchase price of the
Shares sold pursuant to the Agreement.  In addition, the Company has agreed to
reimburse reasonable expenses and legal counsel disbursements; provided that
such reimbursement shall not exceed $100,000 without the Company's prior
approval.
 


 
Schedule 3.1(w)-1
 
 
 

--------------------------------------------------------------------------------